


Exhibit 10.31

 

Execution Version

 

Published CUSIP Number:  74349EAD6

Revolving Credit CUSIP Number:  74349EAF1

Term Loan CUSIP Number:74349EAE4

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of August 8, 2007

 

among

 

PROSPECT MEDICAL HOLDINGS, INC.

AND

PROSPECT MEDICAL GROUP, INC.,

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

CRATOS CAPITAL MANAGEMENT, LLC

as Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

30

1.03

Accounting Terms

31

1.04

Rounding

31

1.05

Times of Day

31

1.06

Letter of Credit Amounts

32

1.07

Currency Equivalents Generally

32

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

The Loans

32

2.02

Borrowings, Conversions and Continuations of Loans

33

2.03

Letters of Credit

34

2.04

Swing Line Loans

43

2.05

Prepayments

46

2.06

Termination or Reduction of Commitments

49

2.07

Repayment of Loans

50

2.08

Interest

51

2.09

Fees

51

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

52

2.11

Evidence of Debt

53

2.12

Payments Generally; Administrative Agent’s Clawback

53

2.13

Sharing of Payments by Lenders

55

2.14

Obligations Joint and Several

56

2.15

PMG as Borrower Agent

58

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

58

3.02

Illegality

60

3.03

Inability to Determine Rates

61

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

61

3.05

Compensation for Losses

63

3.06

Mitigation Obligations; Replacement of Lenders

63

3.07

Survival

64

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Initial Credit Extension

64

4.02

Conditions to all Credit Extensions

71

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power

72

5.02

Authorization; No Contravention

72

5.03

Governmental Authorization; Other Consents

73

5.04

Binding Effect

73

5.05

Financial Statements; No Material Adverse Effect

73

5.06

Litigation

74

5.07

No Default

74

5.08

Ownership of Property; Liens; Investments

74

5.09

Environmental Compliance

75

5.10

Insurance

76

5.11

Taxes

76

5.12

ERISA Compliance

76

5.13

Subsidiaries; Equity Interests; Loan Parties

77

5.14

Margin Regulations; Investment Company Act

77

5.15

Disclosure

78

5.16

Compliance with Laws

78

5.17

Intellectual Property; Licenses, Etc.

78

5.18

Solvency

79

5.19

Casualty, Etc.

79

5.20

Health Care Matters.

79

5.21

Labor Matters.

81

5.22

Collateral Documents.

81

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

6.01

Financial Statements

81

6.02

Certificates; Other Information

82

6.03

Notices

86

6.04

Payment of Obligations

88

6.05

Preservation of Existence, Etc.

88

6.06

Maintenance of Properties

88

6.07

Maintenance of Insurance

88

6.08

Compliance with Laws

89

6.09

Books and Records

89

6.10

Inspection Rights

89

6.11

Use of Proceeds

90

6.12

Covenant to Guarantee Obligations and Give Security

90

 

ii

--------------------------------------------------------------------------------


 

6.13

Compliance with Environmental Laws

93

6.14

Preparation of Environmental/Seismic Reports

93

6.15

Further Assurances

94

6.16

Compliance with Terms of Leaseholds

94

6.17

Interest Rate Hedging

94

6.18

Material Contracts

94

6.19

Post-Closing Covenants

94

 

ARTICLE VII
NEGATIVE COVENANTS

 

7.01

Liens

95

7.02

Indebtedness

96

7.03

Investments

98

7.04

Fundamental Changes

100

7.05

Dispositions

101

7.06

Restricted Payments

101

7.07

Change in Nature of Business: Limitations on Excluded Subsidiaries

102

7.08

Transactions with Affiliates

102

7.09

Burdensome Agreements

102

7.10

Use of Proceeds

103

7.11

Financial Covenants

103

7.12

Capital Expenditures

104

7.13

Amendments of Organization Documents

104

7.14

Accounting Changes

104

7.15

Prepayments, Etc. of Indebtedness; Payments and Prepayments of the Second Lien
Term Loan

104

7.16

Amendment, Etc. of Related Documents and Indebtedness

104

7.17

Designation of Senior Debt

105

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default

105

8.02

Remedies upon Event of Default

108

8.03

Application of Funds

109

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority

110

9.02

Rights as a Lender

110

9.03

Exculpatory Provisions

111

9.04

Reliance by Administrative Agent

112

9.05

Delegation of Duties

112

9.06

Resignation of Administrative Agent

112

9.07

Non-Reliance on Administrative Agent and Other Lenders

113

 

iii

--------------------------------------------------------------------------------


 

9.08

Intercreditor Agreement

113

9.09

No Other Duties, Etc.

114

9.10

Administrative Agent May File Proofs of Claim

114

9.11

Collateral and Guaranty Matters

114

 

ARTICLE X
MISCELLANEOUS

 

10.01

Amendments, Etc.

115

10.02

Notices; Effectiveness; Electronic Communications

117

10.03

No Waiver; Cumulative Remedies

119

10.04

Expenses; Indemnity; Damage Waiver

119

10.05

Payments Set Aside

121

10.06

Successors and Assigns

121

10.07

Treatment of Certain Information; Confidentiality

125

10.08

Right of Setoff

127

10.09

Interest Rate Limitation

127

10.10

Counterparts; Integration; Effectiveness

127

10.11

Survival of Representations and Warranties

128

10.12

Severability

128

10.13

Replacement of Lenders

128

10.14

Governing Law; Jurisdiction; Etc.

129

10.15

Waiver of Jury Trial

130

10.16

California Judicial Reference

130

10.17

No Advisory or Fiduciary Responsibility

130

10.18

USA PATRIOT Act Notice

131

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01

Certain EBITDA Add-Backs

 

2.01

Commitments and Applicable Percentages

 

4.01(a)(vi)

Pledged Real Property

 

4.01(a)(xv)

Exceptions to Audited Financial Statements

 

5.06

Disclosed Litigation

 

5.07

Material Contracts

 

5.08(b)

Existing Liens

 

5.08(c)

Owned Real Property

 

5.08(d)(i)

Leased Real Property (Lessee)

 

5.08(d)(ii)

Leased Real Property (Lessor)

 

5.08(e)

Existing Investments

 

5.09

Environmental Compliance

 

5.11

Tax Returns

 

5.12(c)

Past ERISA Events

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

5.21

Labor Matters

 

7.02

Existing Indebtedness

 

7.09

Burdensome Agreements

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Term Note

 

C-2

Revolving Credit Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Calculation of Consolidated Membership

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of August 8,
2007, among PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), PROSPECT MEDICAL GROUP, INC., a California professional
corporation (together with Holdings, each a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrowers have requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition Co.” means Prospect Hospitals System LLC, a California limited
liability company, which entity’s name shall be changed on the Closing Date to
Alta Hospitals System, LLC.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Term Facility, the aggregate amount of the Term Loans, as the case may be,
outstanding at such time and (b) in respect of the Revolving Credit Facility,
the sum of (i) the unused portion of the

 

--------------------------------------------------------------------------------


 

Revolving Credit Facility at such time and (ii) the Total Revolving Credit
Outstandings at such time.

 

“Agreement” means this First Lien Credit Agreement, as the same may be amended,
restated, supplemented or modified from time to time.

 

“AMVI/Prospect” means AMVI/Prospect Medical Group, a California general
partnership, a/k/a AMVI/Prospect Health Network.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (a) from the Closing Date until December 31, 2007, 0.50% per annum and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Fee Rate

 

Pricing Level

 

Consolidated Leverage Ratio

 

Commitment 
Fee

 

1

 

Less than 3.00:1.00

 

0.375

%

2

 

Greater than or equal to 3.00:1.00 but less than 3.25:1.00

 

0.375

%

3

 

Greater than or equal to 3.25:1.00 but less than 3.50:1.00

 

0.500

%

4

 

Greater than or equal to 3.50

 

0.500

%

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving

 

2

--------------------------------------------------------------------------------


 

Credit Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) with respect to the Term Loan Facility, 2.75% per
annum for Base Rate Loans and 4.00% per annum for Eurodollar Rate Loans and
(b) with respect to the Revolving Credit Facility, (i) from the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending December 31, 2007,
2.75% per annum for Base Rate Loans and 4.00% per annum for Eurodollar Rate
Loans and Letter of Credit Fees and (ii) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing 
Level

 

Consolidated Leverage 
Ratio

 

Eurodollar Rate and 
Letter of Credit Fees

 

Base Rate

 

1

 

Less than 3.00:1.00

 

3.50

%

2.25

%

2

 

Greater than or equal to 3.00:1.00 but less than 3.25:1.00

 

3.75

%

2.50

%

3

 

Greater than or equal to 3.25:1.00 but less than 3.50:1.00

 

4.00

%

2.75

%

4

 

Greater than or equal to 3.50

 

4.25

%

3.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to either of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit

 

3

--------------------------------------------------------------------------------


 

have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignable Option Agreement” means that certain Third Amended and Restated
Assignable Option Agreement dated as of the Closing Date and executed by and
among Dr. Terner, PMS and PMG.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means, collectively, (a) the audited consolidated
balance sheet of Holdings and its Subsidiaries (including PMG and its
Subsidiaries) for the fiscal year ended September 30, 2006, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Holdings and its Subsidiaries (including PMG and
its Subsidiaries), including the notes thereto and (b) the audited consolidated
balance sheet of Alta Healthcare System, Inc. and its Subsidiaries for the
fiscal year ended December 31, 2006, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of  Alta Healthcare System, Inc., and its Subsidiaries, including the notes
thereto.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

4

--------------------------------------------------------------------------------

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Agent” means PMG.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.

 

 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitated Contracts” means, collectively, all of the Loan Parties’ contracts
whether presently existing or hereafter executed between Loan Parties and
various health maintenance organizations and all proceeds therefrom.

 

“Capitated Contract Rights” means all of the Loan Parties’ rights to payment of
any kind arising from or out of Capitated Contracts or any other contracts or
rights to payment from health service contracts whether presently existing or
hereafter executed between Loan Parties and various health maintenance
organizations.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by either Borrower or any of their respective Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
90 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any issuer and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or at least “A-1” (or the then
equivalent grade) by S&P, in each case with maturities of not more than 180 days
from the date of acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of either Borrower or any of their respective Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           (i) Any Person or group (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) (other than Samuel S. Lee, the
David and Alexa Topper Family Trust U/D/T September 29, 1997) becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934) of more than twenty percent (20%) of the Equity Interests
(based on voting power, in the event different classes of stock shall have
different voting powers) of Holdings, (ii) such Person or group shall otherwise
obtain the power to control the election of a majority of the board of directors
of Holdings, or (iii) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election by the
board of directors of Holdings or whose nomination for election by the
stockholders of Holdings was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or

 

(b)           Holdings shall cease to own and control all of the economic and
voting rights associated with ownership of 100% of the outstanding Equity
Interests having voting rights of all classes of PMS, SMM, ProMed or Acquisition
Co. on a fully diluted basis; or

 

(c)           PMS shall cease to own and control all of the economic and voting
rights associated with ownership of 100% of the outstanding Equity Interests
having voting rights of all classes of PHR, on a fully diluted basis; or

 

(d)           Dr. Terner shall cease to own and control all of the economic and
voting rights associated with ownership of 100% of the outstanding Equity
Interests having voting rights of all classes of PMG on a fully diluted basis or
Dr. Terner institutes or consents to the institution of any proceeding against
him or his estate under any Debtor Relief Law, or makes an assignment for the
benefit of creditors or Dr. Terner ceases to be duly licensed to practice in the
medical industry in the State of California or Dr. Terner ceases to be
designated as a licensed professional in accordance with the California
Professional Corporation Act; except that, if Dr. Terner shall cease to own and
control such Equity Interests by reason of death or disability, a Change of
Control under this clause (d) shall not be deemed to have occurred if Dr. Terner
is replaced by another owner and controlling shareholder of such capital Stock
reasonably acceptable to Administrative Agent and the Required Lenders within
sixty (60) days; or

 

7

--------------------------------------------------------------------------------


 

(e)           PMG ceases to own and control all of the economic and voting
rights associated with ownership of one hundred percent (100%) of the
outstanding Equity Interests of all classes of each PMG Loan Party on a fully
diluted basis (except with respect to Nuestra Familia Medical Group, Inc., a
California professional corporation, in which case a Change of Control shall
have occurred if PMG ceases to own and control all of the economic and voting
rights associated with ownership of fifty five percent (55%) of the outstanding
Equity Interests of all classes of Nuestra Familia Medical Group, Inc., on a
fully diluted basis); or

 

(f)            the outstanding Equity Interests of any Subsidiary (other than
Nuestra Familia Medical Group, Inc. and AMVI) ceases to be owned one hundred
percent (100%) by a Loan Party; or

 

(g)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Holdings, or control over the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such Person or Persons have the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“CMS” means Centers for Medicare and Medicaid Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Agreement” has the meaning specified in Section 4.01(a)(v).

 

“Collateral Documents” means, collectively, the Collateral Agreement, the
Intercreditor Agreement, the Terner Pledge, the Mortgages, each intellectual
property security agreement, and each other collateral assignment, security
agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent pursuant to the terms hereof or pursuant to Section 6.12,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Collection Account Agreement” means each agreement with a depositary bank
holding a Deposit Account into which Governmental Receivables are initially
deposited executed in accordance with Section 4.6(b) of the Collateral
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Company” means Alta Healthcare System, Inc., a California corporation.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Loan Parties and their Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income:  (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by Loan Parties and their Subsidiaries for
such Measurement Period) and minus (b) the following to the extent included in
calculating such Consolidated Net Income:  (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash items increasing Consolidated Net Income
(in each case of or by Loan Parties and their Subsidiaries for such Measurement
Period), (iii) losses (or plus gains) from dispositions of capital assets
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities); plus
(iv) extraordinary losses (or plus gains) as defined under GAAP net of related
tax effects included in the determination of Consolidated Net Income.  For
purposes of this Agreement, Consolidated EBITDA shall be adjusted on a pro forma
basis, in a manner reasonably acceptable to the Administrative Agent, to
include, as of the first day of any applicable period, any acquisitions and
Dispositions of assets permitted under this Agreement, including, without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses of any such permitted acquisitions and asset dispositions consummated
during such period calculated on a basis consistent with GAAP and Regulation S-X
of the Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.  For purposes of this Agreement and the calculation of
Consolidated Leverage Ratio and Consolidated Fixed Charge Coverage Ratio, the
add-backs identified on Schedule 1.01(a) shall be permitted in the amounts and
for the periods set forth on such Schedule.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
cash Capital Expenditures to (b) the sum of (i) Consolidated Interest Charges,
(ii) the aggregate principal amount of all regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding debt
for borrowed money, but excluding any such payments to the extent refinanced
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 7.02, and (iii) the aggregate amount of Federal, state, local and
foreign

 

9

--------------------------------------------------------------------------------


 

income taxes paid in cash, in each case, of or by Holdings and its Subsidiaries
for the most recently completed Measurement Period.

 

 “Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Holdings’ equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that Holdings’ equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Period to Holdings or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Holdings as described in
clause (b) of this proviso).

 

“Consolidated Total Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of all
Indebtedness of Holdings and its Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of each Borrower’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees or Eurodollar Rate Loans, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum, (b) when used with respect to Obligations consisting of
Eurodollar Rate Loans, an interest rate equal (i) the Eurodollar Rate plus
(ii) the Applicable Rate plus (iii) 2% per annum and (c) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Dr. Terner” means Jacob Y. Terner, M.D.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

11

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to human health, safety, pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous/biohazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by either Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by either Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any

 

12

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon either Borrower or any ERISA
Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan, or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) Consolidated EBITDA for such fiscal year minus (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrowers or any of their respective Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made, of Term Loans pursuant to
Section 2.07(a), (iii) all income taxes actually paid in cash by the Borrowers
or any of their respective Subsidiaries and (iv) Capital Expenditures actually
made by the Borrowers or any of their respective Subsidiaries in such fiscal
year (excluding Capital Expenditures made in connection with an insurance and/or
condemnation event and reinvested in accordance with Section 2.05(b)(iv)).

 

“Excluded Subsidiary” means Alta Healthcare Building Corporation.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of either Borrower hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which either Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower Agent under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a

 

13

--------------------------------------------------------------------------------


 

result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from either Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Existing Credit Agreements” means, collectively, (a) that certain Credit
Agreement dated as of June 1, 2007 among the Borrowers, Bank of America, as
agent, and a syndicate of lenders and (b) that certain Financing Agreement dated
as of December 6, 2005 among the Company, Alta Hollywood Hospitals, Inc., Alta
Los Angeles Hospitals, Inc. and CIT Lending Services Corporation.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee-For-Service Accounts” means Accounts other than Capitated Contract Rights.

 

“Fee Letter” means the letter agreement, dated May 23, 2007, among the
Borrowers, the Administrative Agent and the Arranger.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of each Borrower (other than
the Excluded Subsidiary) and each other Subsidiary of the Borrowers that shall
be required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Continuing Guaranty (First Lien) made by the
Guarantors in favor of the Secured Parties, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon

 

15

--------------------------------------------------------------------------------


 

gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

 

“Health Care Laws” means (i) any and all federal, state and local fraud and
abuse and self-referral laws, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b), the Stark Law (42 U.S.C. § 1395nn
and § 1395x(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
Emergency Medical Treatment and Labor Act.(42 U.S.C. § 1395dd), Sections 1320a-7
and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (ii) the federal Food, Drug & Cosmetic
Act (21 U.S.C. §§ 301 et seq.) and the regulations promulgated thereunder;
(iii) the Health Insurance Portability and Accountability Act of 1996 (Pub. L.
No. 104-191) and the regulations promulgated thereunder; (iv) Medicare and the
regulations promulgated thereunder; (v) Medicaid and the regulations promulgated
thereunder; (vi) the Medicare Prescription Drug, Improvement, and Modernization
Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated thereunder;
(vii) quality, safety and accreditation standards and requirements of all
applicable state laws or regulatory bodies; (viii) requirements of Law relating
to the ownership or operation of a health care facility or business, or assets
used in connection therewith; (ix) requirements of Law relating to the billing
or submission of claims, collection of accounts receivable, underwriting the
cost of, or provision of management or administrative services in connection
with, any and all of the foregoing, by any Loan Party and its Subsidiaries,
including, but not limited to, laws and regulations relating to practice of
medicine and other health care professions, professional fee splitting,
tax-exempt organization and charitable trust law applicable to health care
organizations, certificates of need, certificates of operations and authority;
and (x) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (i) through (x) as may
be amended from time to time.

 

“Healthcare Service Plan License” means a license issued by the California
Department of Corporations or the corresponding agency of another state and/or
any other applicable agency or successor.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit, including standby and commercial, solely
to the

 

16

--------------------------------------------------------------------------------


 

extent that such letters of credit are not fully cash collateralized, bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all obligations owing in respect of Medicare and/or Medicaid.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent, the Second Lien
Administrative Agent and each of the Credit Parties, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which

 

17

--------------------------------------------------------------------------------


 

such Loan was made; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made (with Swing Line Loans being
deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower Agent in its Committed Loan Notice or
such other period that is twelve months or less requested by the Borrower Agent
and consented to by all the Appropriate Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and either Borrower (or any Subsidiary) or in favor of
the L/C Issuer and relating to such Letter of Credit.

 

18

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including Seismic
Compliance Laws, Health Care Laws, regulations and permits), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement, (h) each Secured Cash Management
Agreement and (i) the Terner Pledge; provided that for purposes of the
definition of “Material Adverse Effect” and Articles IV through IX, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Management Agreements” means, the agreements identified as management
agreements on Schedule 5.07.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers and their Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document or any Second Lien Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

 “Material Contract” means, with respect to any Person, each contract to which
such Person is a party that is material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person;
and, in the case of the Borrowers and their Subsidiaries, “Material Contracts”
shall include, among other contracts, all Management Agreements and all
Capitated Contracts.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
August 8, 2012 and (b) with respect to the Term Facility, August 8, 2014;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

20

--------------------------------------------------------------------------------


 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings or, if fewer than four consecutive
fiscal quarters of Holdings have been completed since the Closing Date, the
fiscal quarters of Holdings that have been completed since the Closing Date.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

“Membership” means, as to any Loan Party as of the end of any calendar month,
the number of Persons who are subject to Capitated Contracts with such Loan
Party.

 

“Merger” means the merger of the Company with and into Acquisition Co. as
contemplated under the terms of the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Reorganization dated
as of July 25, 2007 by and among the Company, Samuel S. Lee, The David & Alexa
Topper Family Trust, U/D/T September 29, 1997, Holdings and Acquisition Co.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(vi).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(vi)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to any Disposition by either Borrower or
any of their respective Subsidiaries or any Extraordinary Receipt received or
paid to the account of either Borrower or any of their respective Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents or the Second Lien Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
either Borrower or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith;

 

21

--------------------------------------------------------------------------------


 

provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds.

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Obligor” means any Person that is obligated to make payment with respect to any
Capitated Contract or other account receivable.

 

“Offset” means any amount, including any overpayment made to a Loan Party or an
Affiliate, with respect to any Obligor that is to be repaid by offset against
amounts then due to such Loan Party by such Obligor.  Offsets shall include any
amounts constituting penalties or assessments due to any state or federal tax
authorities, amounts deemed by any Obligor to be recoupments, inter-agency or
inter-creditor offsets and recoupments and any other amounts withheld or paid to
any person or entity other than the Administrative Agent to offset against any
purported liability of any Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving

 

22

--------------------------------------------------------------------------------


 

Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
either Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by either Borrower
or any ERISA Affiliate or to which either Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permits” means any permit, approval, authorization, license, registration,
certification, certificate of authority, variance, permission, franchise,
qualification, order, filing or consent required from a Governmental Authority
or other Person under an applicable requirement of Law.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PHR” means Pinnacle Health Resources, a California corporation.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by either Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“PMG” means Prospect Medical Group, Inc., a California professional corporation.

 

“PMG Loan Parties” means PMG, Prospect Health Source Medical Group, Inc.,
Prospect Professional Care Medical Group, Inc., Nuestra Familia Medical
Group, Inc., APAC Medical Group, Inc., Prospect NWOC Medical Group, Inc., Sierra
Primary Care Medical Group, Inc., StarCare Medical Group, Inc., Pegasus Medical
Group, Inc., Antelope Valley Medical Associates, Inc., Santa Ana/Tustin
Physicians Group, Inc., AMVI/Prospect, Genesis HealthCare of Southern
California, A Medical Group, Inc., Pomona Valley Medical Group, Inc., Upland
Medical Group, A Professional Medical Corporation, Prospect Physician
Associates, Inc. and each future direct or indirect subsidiary of PMG required
to be joined as a Guarantor pursuant to Section 6.12.

 

23

--------------------------------------------------------------------------------


 

“PMS” means Prospect Medical Systems, Inc., a Delaware corporation.

 

“ProMed” means ProMed Health Services Company, a California corporation.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Property” means, collectively, all real property together with all
buildings and improvements thereon and all appurtenances and rights pertaining
thereto, currently or formerly held by any of the Loan Parties that is or was
used or held for use in the operation of the Business.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Documents” means the Merger Agreement, the documents effecting the
Merger, and Assignable Option Agreement, and the Management Agreements
(including any Management Agreement with any seller under the Merger Agreement).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

24

--------------------------------------------------------------------------------

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

 

25

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Seismic Compliance Laws” means all Federal, state and local statutes (including
California State Senate Bill 1953), rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities related to
seismic evaluation, retrofit requirements, and disaster preparedness for
hospitals (including any requirements to assure the provision of services to the
public and continuity of care, structural soundness, maintenance of building
contents, and integrity of nonstructural systems).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Administrative Agent” means Bank of America, N.A., in its capacity
as the administrative agent under the Second Lien Credit Agreement, and its
successors in such capacity.

 

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement
of even date herewith by and among the Borrowers, the Second Lien Lenders, and
the Second Lien Administrative Agent, as the same may be amended, restated,
supplemented or modified from time to time in accordance with Section 7.16.

 

“Second Lien Lenders” means the “Lenders” as defined in the Second Lien Credit
Agreement.

 

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement.

 

“Second Lien Obligations” means the “Obligations” as defined in the Second Lien
Credit Agreement.

 

“Second Lien Term Loan” means the “Term Loan” as defined in the Second Lien
Credit Agreement.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between either Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between either
Borrower and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Social Security Act” means the Social Security Act of 1965.

 

26

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SMM” means Sierra Medical Management, Inc., a Delaware corporation.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified or the context otherwise requires,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings and shall include the PMG Loan Parties;
provided, however, that the parties agree that Brotman Medical Center, Inc., a
California corporation, in which Holdings’ Subsidiary, Prospect Hospital
Advisory Services, Inc., holds less than a majority or the shares, is not
considered a Subsidiary.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out

 

27

--------------------------------------------------------------------------------


 

and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term  Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as

 

28

--------------------------------------------------------------------------------


 

applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term  Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term  Lenders outstanding at
such time.

 

“Term Lender” means at any time, (a) on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term 
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

 

“Terner Pledge” means that certain First Lien Pledge Agreement dated as of the
Closing Date by Dr. Terner in favor of the Administrative Agent, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, Blue Cross and/or Blue
Shield, state government insurers, private insurers and any other person or
entity which presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all third party payor programs in which any
of the Loan Parties or their respective Subsidiaries participates (including,
without limitation, Medicare, Medicaid, TRICARE or any other federal or state
health care programs, as well as Blue Cross and/or Blue Shield, managed care
plans, or any other private insurance programs)

 

“Threshold Amount” means $3,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties and their applicable Subsidiaries of the Loan
Documents, the Second Lien Loan Documents and the Related Documents to which
they are or are intended to be a party, (c) the refinancing of certain
outstanding Indebtedness of the Borrowers and their respective Subsidiaries
evidenced by the Existing Credit Agreements (and related documents) and the
termination of all commitments with respect thereto and (d) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

 

29

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(A)   THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES
OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND PRELIMINARY STATEMENTS,
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY
REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO
SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND

 

30

--------------------------------------------------------------------------------


 

ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 

(B)   IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO” AND
“UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(C)   SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

1.03         Accounting Terms.

 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER AGENT OR THE REQUIRED LENDERS SHALL SO
REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL NEGOTIATE
IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


 


(C)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES OR
TO THE DETERMINATION OF ANY AMOUNT FOR HOLDINGS AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH CASE, BE DEEMED TO
INCLUDE EACH VARIABLE INTEREST ENTITY THAT HOLDINGS IS REQUIRED TO CONSOLIDATE
PURSUANT TO FASB INTERPRETATION NO. 46 – CONSOLIDATION OF VARIABLE INTEREST
ENTITIES: AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS IF SUCH VARIABLE
INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


 

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

31

--------------------------------------------------------------------------------


 

1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07         Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II and X) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01         The Loans.

 


(A)           THE TERM BORROWING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH TERM  LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN TO THE
BORROWERS ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM LENDER’S
TERM COMMITMENT.  THE TERM  BORROWING SHALL CONSIST OF TERM LOANS MADE
SIMULTANEOUSLY BY THE TERM LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
TERM COMMITMENTS.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(A) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.  TERM LOANS MAY BE BASE RATE LOANS OR EURODOLLAR
RATE LOANS AS FURTHER PROVIDED HEREIN.


 


(B)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE BORROWERS FROM
TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY REVOLVING CREDIT BORROWING, (I) THE TOTAL REVOLVING CREDIT
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY, AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY LENDER, PLUS
SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH REVOLVING CREDIT LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT.  WITHIN THE LIMITS OF EACH REVOLVING CREDIT LENDER’S REVOLVING
CREDIT COMMITMENT, AND SUBJECT TO THE

 

32

--------------------------------------------------------------------------------


 


OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS
SECTION 2.01(B), PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS
SECTION 2.01(B).  REVOLVING CREDIT LOANS MAY BE BASE RATE LOANS OR EURODOLLAR
RATE LOANS, AS FURTHER PROVIDED HEREIN.


 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)  Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower Agent’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower Agent wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower Agent (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. 
Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower Agent.  Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice  (whether telephonic
or written) shall specify (i) whether the Borrowers are requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower Agent fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower Agent fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower Agent requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, the Borrowers will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

 

33

--------------------------------------------------------------------------------


 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM LOANS OR
REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION
IS PROVIDED BY THE BORROWER AGENT, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED
IN SECTION 2.02(A).  IN THE CASE OF A TERM BORROWING OR A REVOLVING CREDIT
BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWERS ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER AGENT;
PROVIDED, HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO
A REVOLVING CREDIT BORROWING IS GIVEN BY THE BORROWER AGENT, THERE ARE L/C
BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING,
FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND
SECOND, SHALL BE MADE AVAILABLE TO THE BORROWERS AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AGENT
AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AGENT AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE
USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF
SUCH CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL CONVERSIONS OF
TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN 4 INTEREST PERIODS IN EFFECT IN
RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT TO ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE
OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN 4 INTEREST PERIODS IN EFFECT IN RESPECT OF THE REVOLVING
CREDIT FACILITY.


 

2.03         Letters of Credit.

 

(a)  The Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrowers or any of their respective Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor

 

34

--------------------------------------------------------------------------------


 

drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
either of the Borrowers or any of their respective Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower Agent for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

 

(A)                  subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or

 

(B)                   the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date.

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)                  any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)                   the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer applicable to letters of credit generally;

 

35

--------------------------------------------------------------------------------

 

(C)                   except as otherwise agreed by the Administrative Agent and
the L/C Issuer, such Letter of Credit is in an initial stated amount less than
$50,000;

 

(D)                  such Letter of Credit is to be denominated in a currency
other than Dollars;

 

(E)                   such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

 

(F)                   a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER AGENT DELIVERED TO THE L/C ISSUER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
AGENT.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS
(OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: 
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
APPLICABLE BORROWER; (E) THE

 

36

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (F) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; (H) THE PURPOSE AND NATURE OF THE REQUESTED LETTER OF CREDIT; AND
(I) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST
FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER
(1) THE LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF AMENDMENT
THEREOF (WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE PROPOSED
AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE. 
ADDITIONALLY, THE BORROWER AGENT SHALL FURNISH TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH
REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER
DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWER AGENT AND, IF NOT, THE L/C ISSUER WILL
PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE
AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE
OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE
BORROWER (OR THE APPLICABLE SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT,
AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION
IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH REVOLVING
CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.

 

(III)          IF THE BORROWER AGENT SO REQUESTS IN ANY APPLICABLE LETTER OF
CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH,
AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION
LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT
LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH
PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS
OTHERWISE DIRECTED BY THE L/C ISSUER, THE BORROWER AGENT SHALL NOT BE REQUIRED
TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN
AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE REVOLVING CREDIT LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C
ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED
THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION

 

37

--------------------------------------------------------------------------------


 

AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED)
UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR (III) OF
SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS SEVEN BUSINESS DAYS BEFORE
THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED REVOLVING LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM
THE ADMINISTRATIVE AGENT, ANY REVOLVING CREDIT LENDER OR THE BORROWER AGENT THAT
ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AGENT
AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT
OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
BORROWER AGENT AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M.
ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH
DATE, AN “HONOR DATE”), THE APPLICABLE BORROWER SHALL REIMBURSE THE L/C ISSUER
THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
DRAWING.  IF SUCH BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF
THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED
AMOUNT”), AND THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING
CREDIT PERCENTAGE THEREOF.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL BE
DEEMED TO HAVE REQUESTED A REVOLVING CREDIT BORROWING OF BASE RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWERS IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

38

--------------------------------------------------------------------------------


 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE APPLICABLE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C
ISSUER AN L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH
REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN
RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C
ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER
THIS SECTION 2.03.

 

(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT; OR (C) ANY
OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO
MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWER AGENT
OF A COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF EACH BORROWER TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE,
PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE L/C ISSUER IN CONNECTION
WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS
AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN
INCLUDED IN THE RELEVANT COMMITTED BORROWING OR L/C ADVANCE IN RESPECT OF THE
RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A CERTIFICATE OF THE L/C ISSUER
SUBMITTED TO ANY REVOLVING CREDIT LENDER

 

39

--------------------------------------------------------------------------------


 

(THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY REVOLVING CREDIT LENDER SUCH LENDER’S
L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF
THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT
IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER
DIRECTLY FROM A BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL
APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF IN
THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE JOINT AND SEVERAL, ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES MAY
HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF
CREDIT (OR ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY
BE ACTING), THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR
ANY AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

40

--------------------------------------------------------------------------------


 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, EITHER BORROWER
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.

 

The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Agent’s instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer.  Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER DOCUMENT.  EACH BORROWER HEREBY ASSUMES ALL RISKS OF THE
ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF
ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED
TO, AND SHALL NOT, PRECLUDE EACH BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS
IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE APPLICABLE BORROWER MAY HAVE A
CLAIM AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO SUCH BORROWER,
TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO
CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE APPLICABLE BORROWER WHICH
SUCH BORROWER PROVES WERE CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OR THE L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT
AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER
MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF

 

41

--------------------------------------------------------------------------------


 


ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  EACH BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE
LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY
TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL
ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE
AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS WILL, FORTHWITH UPON
DEMAND BY THE ADMINISTRATIVE AGENT TO EITHER BORROWER, PAY TO THE ADMINISTRATIVE
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER.


 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWERS WHEN A LETTER OF CREDIT IS ISSUED, THE RULES OF THE
ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE RATE TIMES THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE
(I) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS IN ARREARS.  IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD

 

42

--------------------------------------------------------------------------------


 


DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED
REVOLVING LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES
SHALL ACCRUE AT THE DEFAULT RATE.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT A RATE OF
0.125%, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND
PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD
(OR PORTION THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF
COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 1.06.  IN ADDITION, THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER
FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER
PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY
FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE
NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWERS SHALL BE
JOINTLY AND SEVERALLY OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY
AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  EACH BORROWER HEREBY ACKNOWLEDGES
THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF ANY OF THEIR
RESPECTIVE SUBSIDIARIES INURES TO THE BENEFIT OF THE BORROWERS, AND THAT THE
BORROWERS’ BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
SUBSIDIARIES.


 

2.04         Swing Line Loans.

 

(a)  The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further

 

43

--------------------------------------------------------------------------------


 

that neither Borrower shall use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER AGENT’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $500,000, (II) THE APPLICABLE BORROWER,
AND (III) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH
SUCH TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
AGENT.  PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING
LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO
RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL
NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS
THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN
WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST OF ANY
REVOLVING CREDIT LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING
LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE
LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST
SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN
3:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE
THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE APPLICABLE BORROWER AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE APPLICABLE BORROWER ON THE BOOKS OF THE
SWING LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.


 


(C)           REFINANCING OF SWING LINE LOANS.


 

THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY
REQUEST, ON BEHALF OF THE BORROWERS (EACH OF WHICH HEREBY IRREVOCABLY AUTHORIZES
THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH REVOLVING CREDIT
LENDER MAKE A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE
REVOLVING CREDIT PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING. 
SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO
BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE REVOLVING CREDIT FACILITY AND THE CONDITIONS SET
FORTH IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE BORROWER AGENT
WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING
SUCH NOTICE TO

 

44

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT.  EACH REVOLVING CREDIT LENDER SHALL MAKE AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE AMOUNT SPECIFIED IN
SUCH COMMITTED LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED
LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH REVOLVING CREDIT
LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE
LOAN TO THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL
REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

 

(I)            IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A REVOLVING CREDIT  BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE
REQUEST FOR BASE RATE LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE
LOAN AND EACH REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE
DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(II)           IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE
LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE SWING LINE LENDER AT A RATE PER ANNUM EQUAL TO
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE SWING LINE
LENDER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS
ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE SWING
LINE LENDER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT
(WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING OR FUNDED
PARTICIPATION IN THE RELEVANT SWING LINE LOAN, AS THE CASE MAY BE.  A
CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE
(III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(III)          EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING
CREDIT LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS
PURSUANT TO THIS SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL
NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, EITHER BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE,
EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02.  NO SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE BORROWERS TO REPAY SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

45

--------------------------------------------------------------------------------

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

AT ANY TIME AFTER ANY REVOLVING CREDIT LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH REVOLVING CREDIT LENDER ITS APPLICABLE REVOLVING CREDIT
PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(I)            IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH REVOLVING CREDIT LENDER SHALL PAY TO THE SWING LINE LENDER
ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON DEMAND OF THE
ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE
DATE SUCH AMOUNT IS RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
RATE.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE
SWING LINE LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS BASE RATE LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH REVOLVING CREDIT
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF ANY SWING LINE LOAN, INTEREST
IN RESPECT OF SUCH APPLICABLE REVOLVING CREDIT PERCENTAGE SHALL BE SOLELY FOR
THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 

2.05         Prepayments.

 

(a)  Optional.

 

(I)            GENERALLY.              SUBJECT TO SECTION 2.05(A)(II) AND THE
LAST TWO SENTENCES OF THIS SECTION 2.05(A)(I), THE BORROWERS MAY, UPON NOTICE TO
THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
THE TERM LOAN AND REVOLVING CREDIT LOANS IN WHOLE OR IN PART; PROVIDED THAT
(A) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (1) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR
RATE LOANS AND (2) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (B) ANY
PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND (C) ANY PREPAYMENT OF
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL
AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID AND, IF
EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS. 
THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH

 

46

--------------------------------------------------------------------------------


 

LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S
RATABLE PORTION OF SUCH PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE PERCENTAGE
IN RESPECT OF THE RELEVANT FACILITY).  IF SUCH NOTICE IS GIVEN BY THE BORROWER
AGENT, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED
IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY
PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED
INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED
PURSUANT TO SECTION 3.05.  EACH PREPAYMENT OF THE OUTSTANDING TERM LOANS
PURSUANT TO THIS SECTION 2.05(A) SHALL BE APPLIED TO THE PRINCIPAL REPAYMENT
INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY, AND EACH SUCH PREPAYMENT
SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES IN RESPECT OF EACH OF THE RELEVANT FACILITIES.

 

(II)           PREPAYMENT PREMIUMS.

 

(A)       Notwithstanding anything herein to the contrary, all prepayments of
the Term Loan that are made in accordance with this Section 2.05(a) prior to the
first anniversary of the Closing Date shall be subject to a prepayment premium
equal to the present value, as determined by Holdings and certified by a
Responsible Officer of Holdings to the Administrative Agent, of (1) all required
interest payments due on such Term Loans from the date of prepayment through and
including the first anniversary of the Closing Date (excluding accrued interest)
(assuming that the interest rate applicable to all such interest is the swap
rate at the close of business on the third Business Day prior to the date of
such prepayment with the termination date nearest to the first anniversary of
the Closing Date plus the Applicable Rate for Eurodollar Rate Loans) plus
(2) the prepayment premium that would be due pursuant to
Section 2.05(a)(ii)(B) if such prepayment were made on the day after the first
anniversary of the Closing Date, in each case discounted to the date of
prepayment on a quarterly basis (assuming a 360-day year and actual days
elapsed) at a rate equal to the sum of such swap rate plus 0.50%.

 

(B)        Notwithstanding anything herein to the contrary, all prepayments of
the Term Loan that are made in accordance with this Section 2.05(a) prior to the
second anniversary of the Closing Date, but on or after the first anniversary of
the Closing Date, shall be subject to an additional premium equal to the amount
of such prepayment multiplied by 1%, with respect to each such prepayment made
prior to the second anniversary of the Closing Date.  On or after the second
anniversary of the Closing Date, no premiums or penalties shall be payable
pursuant to this Section 2.05(a)(ii) in connection with any prepayments of the
Term Loan.

 

SWING LINE LOANS.             THE BORROWERS MAY, UPON NOTICE TO THE SWING LINE
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO
TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE
PREPAYMENT, AND (B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT
OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND

 

47

--------------------------------------------------------------------------------


 

AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE BORROWER AGENT, THE
APPLICABLE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED
IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.

 


(B)           MANDATORY.


 

(I)            WITHIN FIVE BUSINESS DAYS AFTER FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED COMPLIANCE CERTIFICATE HAS
BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE BORROWERS SHALL PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO THE EXCESS (IF ANY) OF (A) 50% OF
EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS OVER
(B) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS PREPAID PURSUANT TO
SECTION 2.05(A)(I) (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSE
(V) BELOW).

 

(II)           IF ANY BORROWER OR ANY OF ITS SUBSIDIARIES DISPOSES OF ANY
PROPERTY (OTHER THAN ANY DISPOSITION OF ANY PROPERTY PERMITTED BY SECTIONS
7.05(B), (C), (D) OR (E)) WHICH RESULTS IN THE REALIZATION BY SUCH PERSON OF NET
CASH PROCEEDS, THE BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS
EQUAL TO 100% OF SUCH NET CASH PROCEEDS IMMEDIATELY UPON RECEIPT THEREOF BY SUCH
PERSON (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSE (V) BELOW);
PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY NET CASH PROCEEDS REALIZED UNDER A
DISPOSITION DESCRIBED IN THIS SECTION 2.05(B)(II), AT THE ELECTION OF THE
BORROWERS (AS NOTIFIED BY THE BORROWER AGENT TO THE ADMINISTRATIVE AGENT ON OR
PRIOR TO THE DATE OF SUCH DISPOSITION), AND SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE BORROWERS OR SUCH SUBSIDIARY MAY REINVEST ALL OR
ANY PORTION OF SUCH NET CASH PROCEEDS IN OPERATING ASSETS SO LONG AS WITHIN 270
DAYS AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS, SUCH PURCHASE SHALL HAVE BEEN
CONSUMMATED (AS CERTIFIED BY THE BORROWERS IN WRITING TO THE ADMINISTRATIVE
AGENT); AND PROVIDED FURTHER, HOWEVER, THAT ANY NET CASH PROCEEDS NOT SUBJECT TO
SUCH DEFINITIVE AGREEMENT OR SO REINVESTED SHALL BE IMMEDIATELY APPLIED TO THE
PREPAYMENT OF THE LOANS AS SET FORTH IN THIS SECTION 2.05(B)(II).

 

(III)          UPON THE INCURRENCE OR ISSUANCE BY EITHER BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS
EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 7.02), THE
BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF
ALL NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY
EITHER BORROWER OR SUCH SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH
IN CLAUSE (V) BELOW).

 

(IV)          UPON ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF EITHER BORROWER OR ANY OF THEIR SUBSIDIARIES, AND NOT OTHERWISE
INCLUDED IN CLAUSE (II) OR (III) OF THIS SECTION 2.05(B), THE BORROWER SHALL
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 50% OF ALL NET CASH
PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY SUCH BORROWER OR
SUCH SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSE
(V) BELOW); PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY PROCEEDS OF INSURANCE,
CONDEMNATION AWARDS (OR PAYMENTS IN LIEU THEREOF) OR INDEMNITY PAYMENTS, AT THE
ELECTION OF THE APPLICABLE BORROWER (AS NOTIFIED BY THE BORROWER AGENT TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE OF RECEIPT OF SUCH INSURANCE
PROCEEDS,

 

48

--------------------------------------------------------------------------------


 

CONDEMNATION AWARDS OR INDEMNITY PAYMENTS), AND SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE APPLICABLE BORROWER OR SUCH SUBSIDIARY MAY APPLY
WITHIN 270 DAYS AFTER THE RECEIPT OF SUCH CASH PROCEEDS TO REPLACE OR REPAIR THE
EQUIPMENT, FIXED ASSETS OR REAL PROPERTY IN RESPECT OF WHICH SUCH CASH PROCEEDS
WERE RECEIVED; AND PROVIDED, FURTHER, HOWEVER, THAT ANY CASH PROCEEDS NOT SO
APPLIED SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS AS SET FORTH
IN THIS SECTION 2.05(B)(IV).

 

EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.05(B) SHALL BE APPLIED FIRST TO THE TERM FACILITY AND TO THE PRINCIPAL
REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY, SECOND TO THE
EXTENT OF ANY EXCESS, TO REPAY THE REVOLVING CREDIT LOANS (WITHOUT A
CORRESPONDING PERMANENT REDUCTION IN THE REVOLVING CREDIT COMMITMENT), AND
THIRD, TO THE EXTENT OF ANY EXCESS, TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE
OF THE SECOND LIEN TERM LOAN AS REQUIRED PURSUANT TO SECTION 2.05 OF THE SECOND
LIEN CREDIT AGREEMENT.  NOTWITHSTANDING THE FOREGOING, REGARDLESS OF WHETHER
THERE ARE AMOUNTS OUTSTANDING UNDER THE REVOLVING CREDIT FACILITY, EACH TERM
LENDER HAVING OUTSTANDING TERM LOANS MAY ELECT TO DECLINE ITS APPLICABLE
PERCENTAGE OF ANY MANDATORY PREPAYMENT BY NOTIFYING THE ADMINISTRATIVE AGENT
WITHIN THREE DAYS OF RECEIPT OF THE NOTICE OF SUCH PREPAYMENT.  ALL MANDATORY
PREPAYMENTS DECLINED IN ACCORDANCE WITH THE FOREGOING SHALL BE RE-OFFERED TO
THOSE TERM LENDERS UNDER THIS AGREEMENT WHO HAVE INITIALLY ACCEPTED SUCH
PREPAYMENT (SUCH RE-OFFER TO BE MADE TO EACH SUCH TERM LENDER BASED ON THE
PERCENTAGE WHICH SUCH LENDER’S TERM LOANS REPRESENTS OF THE AGGREGATE TERM LOANS
OF ALL SUCH TERM LENDERS WHO HAVE INITIALLY ACCEPTED SUCH PREPAYMENT).  IN THE
EVENT OF SUCH A RE-OFFER, THE RELEVANT TERM LENDERS MAY ELECT TO DECLINE, BY
NOTICE TO THE ADMINISTRATIVE AGENT WITHIN TWO DAYS OF SUCH RE-OFFERING, ALL OF
THE AMOUNT OF SUCH PREPAYMENT THAT IS RE-OFFERED TO THEM, IN WHICH CASE THE
AGGREGATE AMOUNT OF THE PREPAYMENT THAT WOULD HAVE BEEN APPLIED TO PREPAY SUCH
TERM LOANS PURSUANT TO SUCH RE-OFFER BUT WAS SO DECLINED SHALL BE APPLIED FIRST
TO REPAY THE REVOLVING CREDIT LOANS (WITHOUT A CORRESPONDING PERMANENT REDUCTION
IN THE REVOLVING CREDIT COMMITMENT), SECOND TO THE EXTENT OF ANY EXCESS, TO
REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE SECOND LIEN TERM LOAN AS
REQUIRED PURSUANT TO SECTION 2.05 OF THE SECOND LIEN CREDIT AGREEMENT, AND
THIRD, TO THE EXTENT OF ANY REMAINING FUNDS, TO THE BORROWERS.  ANY TERM LENDER
THAT DOES NOT PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
FOREGOING THAT IT IS DECLINING A MANDATORY PREPAYMENT SHALL AUTOMATICALLY BE
DEEMED TO HAVE ACCEPTED SUCH PREPAYMENT AND ANY RE-OFFER IN RESPECT THEREOF.

 

(V)           IF FOR ANY REASON THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT ANY
TIME EXCEED THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE BORROWERS SHALL
IMMEDIATELY PREPAY REVOLVING CREDIT LOANS, SWING LINE LOANS AND L/C BORROWINGS
AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN
AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

 

2.06         Termination or Reduction of Commitments.

 

(a)  Optional.  The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit

 

49

--------------------------------------------------------------------------------


 

Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrowers shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Letter of Credit Sublimit.

 


(B)           MANDATORY.


 

(I)            THE AGGREGATE TERM  COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE TERM BORROWING.

 

(II)           IF AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF
REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.06, THE LETTER OF CREDIT
SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS THE REVOLVING CREDIT FACILITY AT
SUCH TIME, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT, AS THE CASE
MAY BE, SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, SWING LINE SUBLIMIT OR THE REVOLVING
CREDIT COMMITMENT UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT
LENDER SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE
OF SUCH REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT
FACILITY SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 

2.07         Repayment of Loans.

 


(A)           TERM LOANS.  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL REPAY TO
THE TERM LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON
THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING
WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, IN EQUAL QUARTERLY
INSTALLMENTS OF $1,250,000; PROVIDED, HOWEVER, THAT THE FINAL PRINCIPAL
REPAYMENT INSTALLMENT OF THE TERM LOANS SHALL BE REPAID ON THE MATURITY DATE FOR
THE TERM FACILITY AND IN ANY EVENT SHALL BE IN AN AMOUNT EQUAL TO THE AGGREGATE
PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON SUCH DATE.


 


(B)           REVOLVING CREDIT LOANS.  THE BORROWERS, JOINTLY AND SEVERALLY,
SHALL REPAY TO THE REVOLVING CREDIT LENDERS ON THE MATURITY DATE FOR THE
REVOLVING CREDIT FACILITY THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT
LOANS OUTSTANDING ON SUCH DATE.

 

50

--------------------------------------------------------------------------------


 


(C)           SWING LINE LOANS.  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL
REPAY EACH SWING LINE LOAN ON THE EARLIER TO OCCUR OF (I) THE DATE TEN BUSINESS
DAYS AFTER SUCH LOAN IS MADE AND (II) THE MATURITY DATE FOR THE REVOLVING CREDIT
FACILITY.


 

2.08         Interest.

 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH EURODOLLAR
RATE LOAN UNDER A FACILITY SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE FOR SUCH
FACILITY; (II) EACH BASE RATE LOAN UNDER A FACILITY SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE FOR SUCH
FACILITY; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE FOR THE REVOLVING CREDIT
FACILITY.


 


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY
EITHER BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO
ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09         Fees.  In addition to certain fees described in Sections
2.03(i) and (j):

 


(A)           COMMITMENT FEE.  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE
EQUAL TO THE APPLICABLE FEE RATE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE
REVOLVING CREDIT FACILITY EXCEEDS THE SUM OF (I) THE

 

51

--------------------------------------------------------------------------------


 


OUTSTANDING AMOUNT OF REVOLVING CREDIT LOANS AND (II) THE OUTSTANDING AMOUNT OF
L/C OBLIGATIONS.  SWINGLINE LOANS SHALL NOT BE CONSIDERED UTILIZATION OF THE
REVOLVING CREDIT FACILITY FOR PURPOSES OF THIS CALCULATION.  THE COMMITMENT FEE
SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME
DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL
BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE CLOSING DATE, AND ON THE LAST DAY OF THE AVAILABILITY PERIOD FOR THE
REVOLVING CREDIT FACILITY.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE FEE RATE DURING ANY
QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE FEE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE FEE RATE WAS IN EFFECT.


 


(B)           OTHER FEES.  (I)  THE BORROWERS, JOINTLY AND SEVERALLY, SHALL PAY
TO THE ARRANGER AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS
AND FOR THE ACCOUNTS OF THE LENDERS FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER (WITHOUT DUPLICATION OF ANY FEES PAYABLE PURSUANT TO
THE SECOND LIEN CREDIT AGREEMENT).  SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)           THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE
BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)  All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, either Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to either Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This

 

52

--------------------------------------------------------------------------------


 

paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 

2.12         Payments Generally; Administrative Agent’s Clawback.

 


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY EITHER BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY EITHER
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
2:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE IN RESPECT OF THE RELEVANT
FACILITY (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE
FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE
SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWERS SHALL COME
DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT
FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED ON
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.

 

53

--------------------------------------------------------------------------------


 


(B)           PRESUMPTIONS BY ADMINISTRATIVE AGENT.


 

FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE OF ANY
BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH BORROWING)
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN
FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER ON THE ONE HAND AND THE BORROWERS ON THE OTHER
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO EITHER
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE TO BASE RATE
LOANS.  IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWERS FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE
BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE
SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE BORROWERS
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE AGAINST A LENDER
THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

 

(I)            PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWERS
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWERS WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS
HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER,
IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

 

54

--------------------------------------------------------------------------------

 

A notice of the Administrative Agent to any Lender or the Borrower Agent with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).


 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment

 

55

--------------------------------------------------------------------------------


 

on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrowers or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

2.14         Obligations Joint and Several.

 


(A)                           NATURE OF OBLIGATIONS.  EACH OF THE BORROWERS
SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE OBLIGATIONS, HOWEVER INCURRED. 
REFERENCES TO THE BORROWERS WITH RESPECT TO THE OBLIGATIONS OR ANY PORTION
THEREOF SHALL MEAN EACH BORROWER ON A JOINT AND SEVERAL BASIS.


 


(B)                           BANKRUPTCY LIMITATIONS.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS THE INTENTION OF EACH
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS THAT, IN ANY PROCEEDING
INVOLVING THE BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OF DEBTS,
RELIEF OF DEBTORS, DISSOLUTION OR INSOLVENCY OR ANY SIMILAR PROCEEDING WITH
RESPECT TO ANY BORROWER OR ITS ASSETS, THE AMOUNT OF SUCH BORROWER’S OBLIGATIONS
WITH RESPECT TO THE OBLIGATIONS SHALL BE EQUAL TO, BUT NOT IN EXCESS OF, THE
MAXIMUM AMOUNT THEREOF NOT SUBJECT TO AVOIDANCE OR RECOVERY BY OPERATION OF
APPLICABLE INSOLVENCY LAWS (AS DEFINED BELOW) AFTER GIVING EFFECT TO
SECTION 2.14(C).  TO THAT END, BUT ONLY IN THE EVENT AND TO THE EXTENT THAT
AFTER GIVING EFFECT TO SECTION 2.14(C), SUCH BORROWER’S OBLIGATIONS WITH RESPECT
TO THE OBLIGATIONS OR ANY PAYMENT MADE PURSUANT TO SUCH OBLIGATIONS WOULD, BUT
FOR THE OPERATION OF THE FIRST SENTENCE OF THIS SECTION 2.14(B), BE SUBJECT TO
AVOIDANCE OR RECOVERY IN ANY SUCH PROCEEDING UNDER APPLICABLE INSOLVENCY LAWS
AFTER GIVING EFFECT TO SECTION 2.14(C), THE AMOUNT OF SUCH

 

56

--------------------------------------------------------------------------------


 


BORROWER’S OBLIGATIONS WITH RESPECT TO THE OBLIGATIONS SHALL BE LIMITED TO THE
LARGEST AMOUNT WHICH, AFTER GIVING EFFECT THERETO, WOULD NOT, UNDER APPLICABLE
INSOLVENCY LAWS, RENDER SUCH BORROWER’S OBLIGATIONS WITH RESPECT TO THE
OBLIGATIONS UNENFORCEABLE OR AVOIDABLE OR OTHERWISE SUBJECT TO RECOVERY UNDER
APPLICABLE INSOLVENCY LAWS.  TO THE EXTENT ANY PAYMENT ACTUALLY MADE PURSUANT TO
THE OBLIGATIONS EXCEEDS THE LIMITATION OF THE FIRST SENTENCE OF THIS
SECTION 2.14(B) AND IS OTHERWISE SUBJECT TO AVOIDANCE AND RECOVERY IN ANY SUCH
PROCEEDING UNDER APPLICABLE INSOLVENCY LAWS, THE AMOUNT SUBJECT TO AVOIDANCE
SHALL IN ALL EVENTS BE LIMITED TO THE AMOUNT BY WHICH SUCH ACTUAL PAYMENT
EXCEEDS SUCH LIMITATION AND THE OBLIGATIONS AS LIMITED BY THE FIRST SENTENCE OF
THIS SECTION 2.14(B) SHALL IN ALL EVENTS REMAIN IN FULL FORCE AND EFFECT AND BE
FULLY ENFORCEABLE AGAINST SUCH BORROWER.  THE FIRST SENTENCE OF THIS
SECTION 2.14(B) IS INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREUNDER AGAINST SUCH BORROWER IN SUCH PROCEEDING TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE INSOLVENCY LAWS AND NEITHER SUCH BORROWER
NOR ANY OTHER PERSON SHALL HAVE ANY RIGHT OR CLAIM UNDER SUCH SENTENCE THAT
WOULD NOT OTHERWISE BE AVAILABLE UNDER APPLICABLE INSOLVENCY LAWS IN SUCH
PROCEEDING.  FOR THE PURPOSES OF THIS SECTION 2.14(B), “APPLICABLE INSOLVENCY
LAWS” MEANS ALL APPLICABLE LAWS GOVERNING BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBTS, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY,
FRAUDULENT TRANSFERS OR CONVEYANCES OR OTHER SIMILAR LAWS, WHETHER FOREIGN OR
DOMESTIC (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTIONS 544, 547, 548 AND
550 AND OTHER “AVOIDANCE” PROVISIONS OF TITLE 11 OF THE UNITED STATES CODE, AS
AMENDED OR SUPPLEMENTED).


 


(C)           AGREEMENT FOR CONTRIBUTION.  THE BORROWERS HEREBY AGREE AMONG
THEMSELVES THAT, IF EITHER BORROWER SHALL MAKE AN EXCESS PAYMENT (AS DEFINED
BELOW), SUCH BORROWER SHALL HAVE A RIGHT OF CONTRIBUTION FROM THE OTHER BORROWER
IN AN AMOUNT EQUAL TO SUCH OTHER BORROWER’S CONTRIBUTION SHARE (AS DEFINED
BELOW) OF SUCH EXCESS PAYMENT.  THE PAYMENT OBLIGATIONS OF ANY BORROWER UNDER
THIS SECTION 2.14(C) SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE
OBLIGATIONS UNTIL SUCH TIME AS THE OBLIGATIONS HAVE BEEN PAID IN FULL, AND
NEITHER BORROWER SHALL EXERCISE ANY RIGHT OR REMEDY UNDER THIS
SECTION 2.14(C) AGAINST THE OTHER BORROWER UNTIL SUCH OBLIGATIONS HAVE BEEN PAID
IN FULL.  FOR PURPOSES OF THIS SECTION 2.14(C), (I) “EXCESS PAYMENT” SHALL MEAN
THE AMOUNT PAID BY ANY BORROWER IN EXCESS OF ITS RATABLE SHARE OF ANY
OBLIGATIONS; (II) “RATABLE SHARE” SHALL MEAN, FOR ANY BORROWER IN RESPECT OF ANY
PAYMENT OF OBLIGATIONS, THE RATIO (EXPRESSED AS A PERCENTAGE) AS OF THE DATE OF
SUCH PAYMENT OF OBLIGATIONS OF (A) THE AMOUNT BY WHICH THE AGGREGATE PRESENT
FAIR SALABLE VALUE OF ALL OF ITS ASSETS AND PROPERTIES EXCEEDS THE AMOUNT OF ALL
DEBTS AND LIABILITIES OF SUCH BORROWER (INCLUDING PROBABLE CONTINGENT,
SUBORDINATED, UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT EXCLUDING THE
OBLIGATIONS OF SUCH BORROWER HEREUNDER) TO (B) THE AMOUNT BY WHICH THE AGGREGATE
PRESENT FAIR SALABLE VALUE OF ALL ASSETS AND OTHER PROPERTIES OF ALL OF THE
BORROWERS EXCEEDS THE AMOUNT OF ALL OF THE DEBTS AND LIABILITIES (INCLUDING
PROBABLE CONTINGENT, SUBORDINATED, UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT
EXCLUDING THE OBLIGATIONS OF THE BORROWERS HEREUNDER) OF THE BORROWERS;
PROVIDED, HOWEVER, THAT, FOR PURPOSES OF CALCULATING THE RATABLE SHARES OF THE
BORROWERS IN RESPECT OF ANY PAYMENT OF OBLIGATIONS, ANY BORROWER THAT BECAME A
BORROWER SUBSEQUENT TO THE DATE OF ANY SUCH PAYMENT SHALL BE DEEMED TO HAVE BEEN
A BORROWER ON THE DATE OF SUCH PAYMENT AND THE FINANCIAL INFORMATION FOR SUCH
BORROWER AS OF THE DATE SUCH BORROWER BECAME A BORROWER SHALL BE UTILIZED FOR
SUCH BORROWER IN CONNECTION WITH SUCH PAYMENT; AND (III) “CONTRIBUTION SHARE”
SHALL MEAN, FOR ANY BORROWER IN RESPECT OF ANY EXCESS PAYMENT MADE BY ANY OTHER
BORROWER, THE RATIO (EXPRESSED AS A PERCENTAGE) AS OF THE DATE OF SUCH EXCESS
PAYMENT OF (A) THE AMOUNT BY

 

57

--------------------------------------------------------------------------------


 


WHICH THE AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL OF ITS ASSETS AND
PROPERTIES EXCEEDS THE AMOUNT OF ALL DEBTS AND LIABILITIES OF SUCH BORROWER
(INCLUDING PROBABLE CONTINGENT, SUBORDINATED, UNMATURED, AND UNLIQUIDATED
LIABILITIES, BUT EXCLUDING THE OBLIGATIONS OF SUCH BORROWER HEREUNDER) TO
(B) THE AMOUNT BY WHICH THE AGGREGATE PRESENT FAIR SALABLE VALUE OF ALL ASSETS
AND OTHER PROPERTIES OF THE BORROWER OTHER THAN THE MAKER OF SUCH EXCESS PAYMENT
EXCEEDS THE AMOUNT OF ALL OF THE DEBTS AND LIABILITIES (INCLUDING PROBABLE
CONTINGENT, SUBORDINATED, UNMATURED, AND UNLIQUIDATED LIABILITIES, BUT EXCLUDING
THE OBLIGATIONS OF THE BORROWERS) OF THE BORROWER OTHER THAN THE MAKER OF SUCH
EXCESS PAYMENT.  EACH BORROWER RECOGNIZES AND ACKNOWLEDGES THAT THE RIGHTS TO
CONTRIBUTION ARISING HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF THE PARTY
ENTITLED TO SUCH CONTRIBUTION.  NO BORROWER SHALL HAVE ANY RIGHT OF SUBROGATION,
INDEMNITY OR REIMBURSEMENT UNDER APPLICABLE LAW IN RESPECT OF ANY PAYMENT OF
OBLIGATIONS (OTHER THAN THE CONTRIBUTION RIGHTS SET FORTH IN THIS
SECTION 2.14(C)) AGAINST ANY OTHER BORROWER.  NO PERSON OTHER THAN A LENDER OR A
BORROWER MAY RELY ON THE PROVISIONS OF THIS SECTION 2.14(C).


 

2.15         PMG as Borrower Agent.  Holdings hereby irrevocably appoints and
authorizes PMG, and PMG hereby accepts such appointment and agrees to act, as
the Borrower Agent (a) to provide the Administrative Agent with all notices with
respect to all Borrowings obtained for the benefit of the Borrowers and all
other notices and instructions under this Agreement, (b) to take such action on
behalf of the Borrowers as the Borrower Agent deems appropriate on its behalf to
obtain Borrowings and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement and (c) to act as its agent
for service of process and notices required to be delivered under this Agreement
or the other Loan Documents, it being understood and agreed that receipt by the
Borrower Agent of any summons, notice or other similar item shall be deemed
effective receipt by the Borrowers and their Subsidiaries.

 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01         Taxes.

 

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if either Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

58

--------------------------------------------------------------------------------


 

(c)           Indemnification by the Borrowers.  The Borrowers shall, jointly
and severally, indemnify the Administrative Agent, each Lender and the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower Agent by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.


 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by either Borrower to a Governmental Authority,
the applicable Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which either Borrower is resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower Agent (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower Agent or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower Agent or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Agent or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.


 

Without limiting the generality of the foregoing, if either Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower Agent and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

59

--------------------------------------------------------------------------------


 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of either Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH THE BORROWERS HAVE PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWERS  AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE BORROWERS (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO EITHER BORROWER OR ANY OTHER PERSON.


 


3.02         ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER AGENT THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH
LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS
TO EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWER AGENT THAT THE CIRCUMSTANCES GIVING RISE
TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE
BORROWER AGENT SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE
LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST
PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS.  UPON ANY SUCH
PREPAYMENT OR CONVERSION, THE BORROWERS SHALL ALSO PAY ACCRUED INTEREST ON THE
AMOUNT SO PREPAID OR CONVERTED.

 

60

--------------------------------------------------------------------------------


 


3.03         INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWER AGENT AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE
LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH
NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER AGENT MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A
REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED
THEREIN.

 


3.04         INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.

 


(A)  INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

61

--------------------------------------------------------------------------------


 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER
AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY
SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER AGENT OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWER AGENT SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE
(WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH
LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST
PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM
RECEIPT OF SUCH NOTICE.

 

62

--------------------------------------------------------------------------------


 


3.05         COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWERS SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:

 

(A)   ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN OTHER THAN
A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION,
OR OTHERWISE);

 

(B)   ANY FAILURE BY EITHER BORROWER (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER AGENT; OR

 

(C)   ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE LAST DAY
OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE BORROWERS
(THROUGH THE BORROWER AGENT) PURSUANT TO SECTION 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or either Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

63

--------------------------------------------------------------------------------


 

3.07         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01         Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(A)   THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH SHALL
BE ORIGINALS OR FACSIMILES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS OTHERWISE
SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE SIGNING LOAN
PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF
GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS:

 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWERS;

 

(II)           A NOTE OR NOTES EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

(III)          THE TERNER PLEDGE EXECUTED BY DR. TERNER;

 

(IV)          THE AMENDED AND RESTATED ASSIGNABLE OPTION AGREEMENT DULY EXECUTED
BY PMS, PMG AND DR. TERNER;

 

(V)           A FIRST LIEN SECURITY AGREEMENT (TOGETHER WITH EACH OTHER SECURITY
AGREEMENT AND SECURITY AGREEMENT SUPPLEMENT DELIVERED PURSUANT TO SECTION 6.12,
IN EACH CASE AS AMENDED, THE “COLLATERAL AGREEMENT”), DULY EXECUTED BY EACH LOAN
PARTY, TOGETHER WITH:

 

(A)          certificates representing all certificated pledged Equity Interests
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing pledged debt indorsed in blank,

 

(B)           the Administrative Agent shall have received the results of Lien
searches (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Loan Parties and certain of the sellers under the Merger Agreement under the
Uniform Commercial Code (or applicable judicial docket) as in effect in any
state in which any of the assets of such Loan Party are located, indicating
among other things that its assets are free and

 

64

--------------------------------------------------------------------------------


 

clear of any Lien except Permitted Encumbrances and the other Liens permitted
under the Loan Documents,

 

(C)           proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described in the Collateral
Agreement,

 

(D)          completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

(E)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Collateral Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,

 

(F)           the deposit account control agreements and the securities account
control agreements as referred to in the Collateral Agreement and duly executed
by the appropriate parties, in each case perfecting Liens against such accounts
in accordance with the Collateral Agreement, and the Administrative Agent shall
be satisfied with the Loan Parties’ cash management system with respect to
Medicaid/Medicare receivables,

 

(G)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements) and all filing and recording fees and taxes shall have been
duly paid; and

 

(H)          to the extent applicable, intellectual property security agreements
in recordable form and otherwise acceptable to the Administrative Agent and duly
executed by each applicable Loan Party, together with evidence that all action
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Collateral Agreement has been taken;

 

(VI)          FIRST LIEN DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, AND
MORTGAGES COVERING THE PROPERTIES LISTED ON SCHEDULE 4.01(A)(VI) (TOGETHER WITH
THE ASSIGNMENTS OF LEASES AND RENTS REFERRED TO THEREIN AND EACH OTHER MORTGAGE
DELIVERED PURSUANT TO SECTION 6.12, IN EACH CASE AS AMENDED, THE “MORTGAGES”),
DULY EXECUTED BY THE APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

65

--------------------------------------------------------------------------------

 

(A)                              evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid,

 

(B)                                fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”),
with endorsements and in amounts acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances and other Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,

 

(C)                                property condition assessments as to the
properties described in the Mortgages, from professional firms acceptable to the
Administrative Agent,

 

(D)                               an environmental assessment report from an
environmental consulting firm acceptable to the Lenders, which report (1) shall
be addressed to the Administrative Agent and the Lenders or otherwise permit
reliance by the Administrative Agent and the Lenders thereon, (2) shall identify
existing and potential environmental concerns, (3) shall quantify related costs
and liabilities, associated with any facilities of either Borrower or any of
their respective Subsidiaries and (4) shall be satisfactory to the Lenders with
respect to the nature and amount of any matters covered thereby and the Lenders
shall be satisfied with the Borrowers’ plans with respect thereto,

 

(E)                                 estoppel and consent agreements executed by
each of the lessors of the leased real properties listed on Schedule 5.08(d)(i),
together with legal descriptions sufficient for recording in the real property
records of the applicable county; provided, however, that to the extent that any
estoppel and consent agreements for the leased real properties listed on
Schedule 5.08(d)(i) are not obtained prior to the Closing Date, the Borrowers
shall use commercially reasonable efforts deliver such agreements and memoranda
within 60 days following the Closing Date,

 

66

--------------------------------------------------------------------------------


 

(F)                                 evidence of the insurance required by the
terms of the Mortgages, and

 

(G)                                evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to create valid
first and subsisting Liens on the property described in the Mortgages has been
taken;

 

(VII)                           SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH LOAN PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING
THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF
AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A
PARTY;

 

(VIII)                        SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS
DULY ORGANIZED OR FORMED, AND THAT EACH BORROWER AND EACH LOAN PARTY IS VALIDLY
EXISTING, IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(IX)                                A FAVORABLE OPINION OF THEODORA ORINGHER
MILLER AND RICHMAN PC, COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AS TO SUCH MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY REASONABLY REQUEST;

 

(X)                                   A FAVORABLE OPINION OF STRATEGIC LAW
PARTNERS, LLP, COUNSEL FOR THE COMPANY AND ITS SUBSIDIARIES, DELIVERED IN
CONNECTION WITH THE MERGER WHICH OPINION IS EITHER (A) ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OR (B) ACCOMPANIED BY A RELIANCE LETTER
FROM SUCH COUNSEL ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT
EXPRESSLY STATES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS MAY RELY ON SUCH
OPINION;

 

(XI)                                EVIDENCE OF THE RECEIPT OF ALL GOVERNMENTAL
APPROVALS (INCLUDING ALL APPLICABLE HEALTHCARE AND OTHER APPLICABLE REGULATORY),
SHAREHOLDER AND THIRD PARTY CONSENTS (INCLUDING HART-SCOTT-RODINO CLEARANCE) AND
APPROVALS NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE IN
CONNECTION WITH THE TRANSACTIONS AND THE RELATED FINANCINGS AND OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND EXPIRATION OF ALL APPLICABLE WAITING
PERIODS WITHOUT ANY ACTION BEING TAKEN BY ANY AUTHORITY THAT COULD RESTRAIN,
PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON THE BORROWERS AND THEIR
SUBSIDIARIES OR SUCH OTHER TRANSACTIONS OR THAT COULD SEEK OR THREATEN ANY OF
THE FOREGOING, AND NO LAW OR REGULATION SHALL BE APPLICABLE WHICH IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT COULD HAVE SUCH AN EFFECT;

 

67

--------------------------------------------------------------------------------


 

(XII)                             A BUSINESS ASSOCIATE AGREEMENT DULY EXECUTED
BY EACH LOAN PARTY AND AMVI/PROSPECT;

 

(XIII)                          A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
LOAN PARTY EITHER (A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS
REQUIRED IN CONNECTION WITH THE CONSUMMATION BY SUCH LOAN PARTY OF THE
TRANSACTION AND THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(XIV)                         EVIDENCE THAT THE BORROWERS HAVE OBTAINED
CORPORATE/CORPORATE FAMILY RATINGS FROM MOODY’S AND S&P, AS APPLICABLE, OF AT
LEAST B3/B-, RESPECTIVELY, AND IN EACH CASE, WITH A STABLE OUTLOOK OR BETTER;

 

(XV)                            A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
EACH BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS
4.02(A) AND (B) HAVE BEEN SATISFIED, (B) EXCEPT AS SET FORTH ON SCHEDULE
4.01(A)(XV), THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE
AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; AND
(C) A CALCULATION AS OF THE LAST DAY OF THE FISCAL QUARTER OF HOLDINGS MOST
RECENTLY ENDED PRIOR TO THE CLOSING DATE REFLECTING THAT THE CONSOLIDATED
LEVERAGE RATIO OF HOLDINGS AND ITS SUBSIDIARIES (WHICH RATIO SHALL BE CALCULATED
REFLECTING THE TRANSACTIONS CONTEMPLATED HEREBY ON A PRO FORMA BASIS) IS NOT
GREATER THAN 3.5:1.0;

 

(XVI)                         PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS OF
HOLDINGS AND ITS SUBSIDIARIES AS OF AS OF THE LAST DAY OF THE FISCAL QUARTER OF
HOLDINGS MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE GIVING EFFECT TO ALL
ELEMENTS OF THE TRANSACTIONS, AND FORECASTS PREPARED BY MANAGEMENT OF THE
BORROWERS, EACH IN FORM SATISFACTORY TO THE LENDERS, OF BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOW STATEMENTS ON A MONTHLY BASIS FOR THE FIRST YEAR
FOLLOWING THE CLOSING DATE AND ON AN ANNUAL BASIS FOR EACH YEAR THEREAFTER
DURING THE TERM OF THIS AGREEMENT;

 

(XVII)                      THE ANNUAL (OR OTHER AUDITED) FINANCIAL STATEMENTS
OF EACH OF (A) THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AND (B) THE
COMPANY AND ITS SUBSIDIARIES FOR THE FISCAL YEARS ENDED 2004, 2005, AND 2006,
AND INTERIM FINANCIAL STATEMENTS OF EACH OF (A) THE BORROWERS AND THEIR
RESPECTIVE SUBSIDIARIES AND (B) THE COMPANY AND ITS SUBSIDIARIES DATED OF THE
END OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE
AVAILABLE;

 

(XVIII)                   EVIDENCE THAT ALL LOANS WILL BE IN FULL COMPLIANCE
WITH THE FEDERAL RESERVE’S MARGIN REGULATIONS;

 

(XIX)                           CERTIFICATES ATTESTING TO THE SOLVENCY OF EACH
LOAN PARTY BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTION, FROM EACH
BORROWER’S CHIEF FINANCIAL OFFICER;

 

68

--------------------------------------------------------------------------------


 

(XX)                              THE LENDERS SHALL BE SATISFIED WITH THE
AMOUNT, TERMS, CONDITIONS AND HOLDERS OF ALL INTERCOMPANY INDEBTEDNESS AND ALL
MATERIAL INDEBTEDNESS AND OTHER MATERIAL LIABILITIES OWING TO THIRD PARTIES TO
BE OUTSTANDING ON AND AFTER THE CLOSING DATE;

 

(XXI)                           EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT,
TOGETHER WITH THE CERTIFICATES OF INSURANCE, NAMING THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY
BE, UNDER ALL INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE ASSETS AND
PROPERTIES OF THE LOAN PARTIES THAT CONSTITUTES COLLATERAL;

 

(XXII)                        CERTIFIED COPIES OF EACH OF THE RELATED DOCUMENTS,
DULY EXECUTED BY THE PARTIES THERETO, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS
AND OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE
AGENT SHALL REQUEST;

 

(XXIII)                     CERTIFIED COPIES OF A CERTIFICATE OF MERGER OR OTHER
CONFIRMATION SATISFACTORY TO THE LENDERS OF THE CONSUMMATION OF THE MERGER FROM
THE SECRETARY OF STATE OF THE STATE OF CALIFORNIA;

 

(XXIV)                    A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST
DAY OF THE FISCAL QUARTER OF HOLDINGS ENDED MARCH 31, 2007, SIGNED BY CHIEF
EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF HOLDINGS;

 

(XXV)                       EVIDENCE THAT EACH EXISTING CREDIT AGREEMENT HAS
BEEN, OR CONCURRENTLY WITH THE CLOSING DATE IS BEING, TERMINATED AND ALL LIENS
SECURING OBLIGATIONS UNDER EACH EXISTING CREDIT AGREEMENT HAVE BEEN, OR
CONCURRENTLY WITH THE CLOSING DATE ARE BEING, RELEASED;

 

(XXVI)                    EVIDENCE THAT HOLDINGS HAS RECEIVED APPROVAL FROM THE
AMERICAN STOCK EXCHANGE FOR THE LISTING OF COMMON SHARES OF HOLDINGS STOCK
THEREON IN CONNECTION WITH THE CONVERSION OF THE PREFERRED EQUITY ISSUED TO
SAMUEL S. LEE AND THE DAVID AND ALEXA TOPPER FAMILY TRUST U/D/T SEPTEMBER 29,
1997;

 

(XXVII)                 A COPY OF EACH DULY-EXECUTED VOTING AGREEMENT DELIVERED
IN CONNECTION WITH THE MERGER AGREEMENT;

 

(XXVIII)              DULY EXECUTED COUNTERPARTS TO THE INTERCREDITOR AGREEMENT;
AND

 

(XXIX)                      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS,
CONSENTS, REPORTS, AUDITS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, THE SWING LINE LENDER OR ANY LENDER REASONABLY MAY REQUIRE.

 

(B)         (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT AND THE
ARRANGER ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL FEES
REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN
PAID.

 

69

--------------------------------------------------------------------------------


 

(C)          UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
(DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF
SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE
OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWERS AND THE
ADMINISTRATIVE AGENT).

 

(D)         (I) THE FINAL TERMS AND CONDITIONS OF EACH ASPECT OF THE MERGER,
INCLUDING, WITHOUT LIMITATION, ALL TAX ASPECTS THEREOF, SHALL BE SATISFACTORY TO
THE LENDERS AND THE MERGER SHALL HAVE BEEN CONSUMMATED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THE MERGER AGREEMENT, WITHOUT ANY WAIVER OR AMENDMENT NOT
CONSENTED TO BY THE LENDERS OF ANY TERM, PROVISION OR CONDITION SET FORTH
THEREIN, AND IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW; (II) THE
LENDERS SHALL BE REASONABLY SATISFIED WITH THE MERGER AGREEMENT (INCLUDING ALL
SCHEDULES AND EXHIBITS THERETO) WHICH SHALL PROVIDE FOR AN AGGREGATE PURCHASE
PRICE NOT IN EXCESS OF $144,000,000 (LESS THE INDEBTEDNESS OF THE COMPANY), AND
ALL OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS RELATING TO THE MERGER;
(III) AND THE RELATED DOCUMENTS SHALL NOT HAVE BEEN ALTERED, AMENDED OR
OTHERWISE CHANGED OR SUPPLEMENTED PRIOR TO THE CLOSING DATE OR ANY CONDITION
THEREIN WAIVED WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS; AND (IV) IN
CONNECTION WITH ANY AND ALL JUDGMENT LIENS SHOWN OF RECORD AS A LIEN AGAINST ANY
REAL OR PERSONAL PROPERTY OF ANY LOAN PARTY, THE BORROWERS SHALL HAVE PROVIDED
THE ADMINISTRATIVE AGENT EITHER (A) EVIDENCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT THAT SUCH JUDGMENT LIEN HAS BEEN SATISFIED AND THAT THE
APPLICABLE LOAN PARTY HAS, OR IS DILIGENTLY PURSUING, A RELEASE OF LIEN TO BE
FILED IN ALL PUBLIC RECORDS, WITH SUCH RELEASE OF LIEN TO BE SO FILED IN ANY
EVENT NO LATER THAN THIRTY (30) DAYS AFTER THE CLOSING DATE OR (B) IF THE LIEN
HAS NOT BEEN PAID, OR IF THE APPLICABLE LOAN PARTY IS UNABLE TO ESTABLISH TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT THAT SUCH JUDGMENT LIEN HAS BEEN PAID
AND IS NO LONG OF FORCE AND EFFECT, THE BORROWERS HAVE DEPOSITED FUNDS WITH AN
ESCROW AGENT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN AN AMOUNT
SUFFICIENT TO PAY IN FULL EACH SUCH JUDGMENT LIEN AND HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A DEMAND FROM THE CORRESPONDING JUDGMENT CREDITOR FOR EACH
SUCH OUTSTANDING JUDGMENT LIEN; AND (IV) IN CONNECTION WITH ANY AND ALL STATE
AND FEDERAL TAX LIENS SHOWN OF RECORD AS A LIEN AGAINST ANY LOAN PARTY’S
PERSONAL OR REAL PROPERTY, THE BORROWERS SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT EVIDENCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT THAT EACH
SUCH TAX LIEN HAS BEEN SATISFIED AND THAT THE APPLICABLE LOAN PARTY HAS, OR IS
DILIGENTLY PURSUING, A RELEASE OF LIEN TO BE FILED IN ALL PUBLIC RECORDS, WITH
SUCH RELEASE OF LIEN TO BE SO FILED IN ANY EVENT NO LATER THAN THIRTY (30) DAYS
AFTER THE CLOSING DATE.

 

(E)          THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION OF
THE BORROWERS, THE COMPANY AND THEIR RESPECTIVE SUBSIDIARIES IN SCOPE, AND WITH
RESULTS, SATISFACTORY TO THE LENDERS, AND SHALL HAVE BEEN GIVEN SUCH ACCESS TO
THE MANAGEMENT, RECORDS, BOOKS OF ACCOUNT, CONTRACTS AND PROPERTIES OF THE
BORROWERS, THE COMPANY, THEIR RESPECTIVE SUBSIDIARIES AND SHALL HAVE RECEIVED
SUCH FINANCIAL, BUSINESS AND OTHER INFORMATION REGARDING EACH OF THE FOREGOING
PERSONS AND BUSINESSES AS THEY SHALL HAVE REQUESTED, INCLUDING INFORMATION AS TO
POSSIBLE CONTINGENT LIABILITIES, TAX MATTERS,

 

70

--------------------------------------------------------------------------------


 

COLLECTIVE BARGAINING AGREEMENTS AND OTHER ARRANGEMENTS WITH EMPLOYEES, AND NO
CHANGES OR DEVELOPMENTS SHALL HAVE OCCURRED, AND NO NEW OR ADDITIONAL
INFORMATION SHALL HAVE BEEN RECEIVED OR DISCOVERED BY THE ADMINISTRATIVE AGENT
OR THE LENDERS REGARDING THE BORROWERS, THE COMPANY AND THEIR RESPECTIVE
SUBSIDIARIES OR THE TRANSACTION AFTER MAY 23, 2007 THAT (A) EITHER INDIVIDUALLY
OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT OR (B) PURPORTS TO ADVERSELY AFFECT THE FACILITIES OR ANY OTHER ASPECT OF
THE TRANSACTION, AND NOTHING SHALL HAVE COME TO THE ATTENTION OF THE LENDERS
DURING THE COURSE OF SUCH DUE DILIGENCE INVESTIGATION TO LEAD THEM TO BELIEVE
(I) THAT THE INFORMATION MEMORANDUM WAS OR HAS BECOME MISLEADING, INCORRECT OR
INCOMPLETE IN ANY MATERIAL RESPECT, (II) THAT, FOLLOWING THE CONSUMMATION OF THE
TRANSACTION, HOLDINGS WOULD NOT HAVE GOOD AND MARKETABLE TITLE TO ALL MATERIAL
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES REFLECTED IN THE INFORMATION
MEMORANDUM OR (III) THAT THE TRANSACTION WILL HAVE A MATERIAL ADVERSE EFFECT.

 

(F)            THE LENDERS SHALL BE SATISFIED WITH THE PRO FORMA CAPITAL AND
OWNERSHIP STRUCTURE AND THE SHAREHOLDER ARRANGEMENTS OF THE LOAN PARTIES AND
THEIR AFFILIATES AFTER GIVING EFFECT TO THE TRANSACTIONS, INCLUDING, WITHOUT
LIMITATION,  THE RESPECTIVE CHARTER AND BYLAWS (OR EQUIVALENT
DOCUMENT/AGREEMENT) OF EACH LOAN PARTY AND EACH AGREEMENT OR INSTRUMENT RELATING
THERETO.

 

(G)         NO ACTION, SUIT, INVESTIGATION OR PROCEEDING SHALL BE PENDING OR, TO
THE KNOWLEDGE OF THE BORROWERS OR THE COMPANY, OR ANY SUBSIDIARY THEREOF,
THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(H)         (I) THE SECOND LIEN LOAN DOCUMENTS SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (II) CONCURRENT WITH THE CLOSING OF
THE FACILITIES AND THE FUNDING OF THE TERM LOAN, THE BORROWERS SHALL HAVE
BORROWED $50,000,000 PURSUANT TO, AND IN ACCORDANCE WITH, THE SECOND LIEN CREDIT
AGREEMENT.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                           Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(A)          THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS CONTAINED IN
ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT
FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE
TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND

 

71

--------------------------------------------------------------------------------


 

WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS
5.05(A) AND (B) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SECTIONS 6.01(A) AND (B), RESPECTIVELY.

 

(B)         NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 

(C)          THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                           Existence, Qualification and Power.  Each Loan
Party and each of its Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and Related
Documents to which it is a party and consummate the Transaction, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                           Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document and Related
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (other than Liens arising
under the Second Lien Loan Documents) or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law.

 

72

--------------------------------------------------------------------------------


 

5.03                           Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Related Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.  All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

 

5.04                           Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms.

 

5.05                           Financial Statements; No Material Adverse
Effect.  (a)  The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrowers and their respective Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrowers and their Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

 


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES
(I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE
4.01(A)(XV), SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 THE CONSOLIDATED AND CONSOLIDATING PRO FORMA
BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS AT MARCH 31, 2007, AND THE
RELATED CONSOLIDATED AND CONSOLIDATING PRO FORMA STATEMENTS OF INCOME AND CASH
FLOWS OF THE BORROWERS AND THEIR SUBSIDIARIES FOR THE

 

73

--------------------------------------------------------------------------------


 

twelve months then ended, certified by the chief financial officer or treasurer
of the Borrowers, copies of which have been furnished to each Lender, fairly
present the consolidated and consolidating pro forma financial condition of
Holdings and its Subsidiaries as at such date and the consolidated and
consolidating pro forma results of operations of Holdings and its Subsidiaries
for the period ended on such date, in each case giving effect to the
Transaction, all in accordance with GAAP.


 


(E)                                  THE CONSOLIDATED AND CONSOLIDATING
FORECASTED BALANCE SHEET, STATEMENTS OF INCOME AND CASH FLOWS OF HOLDINGS AND
ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION 4.01 OR SECTION 6.01(D) WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH
ASSUMPTIONS WERE FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF
DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME OF DELIVERY, THE
BORROWERS’ BEST ESTIMATE OF ITS FUTURE FINANCIAL CONDITION AND PERFORMANCE.


 

5.06                           Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of either Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
either Borrower or any of their respective Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document, or any Related Document, (b) except as disclosed on
Schedule 5.06(b), purport to affect or pertain to the consummation of the
Transaction or (c) except as specifically disclosed in Schedule 5.06(c), either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

5.07                           No Default.  Schedule 5.07 sets forth a complete
and accurate list of all Material Contracts to which any Loan Party is a party. 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                           Ownership of Property; Liens; Investments.

 


(A)                                  EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY
CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)                                 SCHEDULE 5.08(B) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL LIENS ON THE PROPERTY OR ASSETS OF EACH LOAN PARTY AND EACH
OF ITS SUBSIDIARIES, SHOWING AS OF THE DATE HEREOF THE LIENHOLDER THEREOF, THE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS
OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.  THE PROPERTY OF EACH
LOAN PARTY AND EACH OF ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER THAN LIENS
SET FORTH ON SCHEDULE 5.08(B), AND AS OTHERWISE PERMITTED BY SECTION 7.01.


 


(C)                                  SCHEDULE 5.08(C) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL REAL PROPERTY OWNED BY EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES, SHOWING AS OF THE DATE HEREOF THE STREET

 

74

--------------------------------------------------------------------------------


 

address, county or other relevant jurisdiction, state, record owner and book and
estimated fair value thereof.  Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.


 


(D)                                 (I)  SCHEDULE 5.08(D)(I) SETS FORTH A
COMPLETE AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN
PARTY OR ANY SUBSIDIARY OF A LOAN PARTY IS THE LESSEE, SHOWING AS OF THE DATE
HEREOF THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR,
LESSEE, EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE
LEGAL, VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


 

(II)                                  SCHEDULE 5.08(D)(II) SETS FORTH A COMPLETE
AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR
ANY SUBSIDIARY OF A LOAN PARTY IS THE LESSOR, SHOWING AS OF THE DATE HEREOF THE
STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL,
VALID AND BINDING OBLIGATION OF THE LESSEE THEREOF, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

 


(E)                                  SCHEDULE 5.08(E) SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL INVESTMENTS HELD BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A
LOAN PARTY ON THE DATE HEREOF, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR
OR ISSUER AND MATURITY, IF ANY, THEREOF.


 

5.09                           Environmental Compliance.

 


(A)                                  (I) EACH OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES IS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS EXCEPT
WHERE NON-COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT; AND (II) ALL OPERATIONS OR ACTIVITIES UPON, OR ANY USE,
OCCUPANCY OR OPERATION OF THE REAL PROPERTY, ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS EXCEPT WHERE NON-COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 NO LOAN PARTY HAS STORED, MANUFACTURED,
USED, GENERATED OR DUMPED ANY HAZARDOUS MATERIALS ON, IN, UNDER OR UPON ANY OF
THE REAL PROPERTY, EXCEPT FOR USES AND TEMPORARY STORAGE OF HAZARDOUS MATERIALS
REASONABLY NECESSARY TO THE CUSTOMARY OPERATION OF A GENERAL ACUTE CARE HOSPITAL
IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS.


 


(C)                                  NONE OF THE REAL PROPERTY IS LISTED OR
PROPOSED FOR LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN,
STATE OR LOCAL LIST OR IS ADJACENT TO ANY SUCH PROPERTY.


 


(D)                                 NO LOAN PARTY HAS EVER RECEIVED ANY WRITTEN
COMMUNICATION FROM A GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON THAT ALLEGES
THAT SUCH LOAN PARTY IS NOT IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS OR IS
OTHERWISE SUBJECT TO LIABILITY RELATING TO ENVIRONMENTAL LAWS;


 


(E)                                  THERE IS NO CLAIM PENDING OR, TO EITHER
BORROWER’S KNOWLEDGE, THREATENED AGAINST ANY LOAN PARTY OR ANY OF THE REAL
PROPERTY, AND NO MATERIAL WORK, REPAIRS, REMEDY, REMEDIATION, CLEAN-UP,
CONSTRUCTION OR CAPITAL EXPENDITURES ARE REQUIRED BY ANY ENVIRONMENTAL LAWS WITH
RESPECT TO THE REAL PROPERTY IN ORDER FOR THE CONTINUED LAWFUL USE OF THE REAL
PROPERTY

 

75

--------------------------------------------------------------------------------


 

operated by any Loan Party as of the Closing Date, as it has been and is
currently used, subject to such exceptions that would not have a Material
Adverse Effect;


 


(F)                                    EACH OF THE LOAN PARTIES IS IN COMPLIANCE
WITH OSHA REQUIREMENTS RESPECTING FRIABLE ASBESTOS, IF ANY, LOCATED ON THE REAL
PROPERTY, OR ANY PORTION THEREOF, EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT; AND IN THIS REGARD, EACH LOAN PARTY HAS PROPERLY
IMPLEMENTED AN OPERATIONS AND MAINTENANCE TRAINING PROGRAM WHERE REQUIRED FOR
CERTAIN OF ITS EMPLOYEES IN THE PROPER HANDLING AND REMOVAL OF ASBESTOS IN
COMPLIANCE WITH OSHA REQUIREMENTS EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT;


 


(G)                                 THERE ARE NO ABOVE OR UNDERGROUND STORAGE
TANKS LOCATED ON OR BENEATH THE REAL PROPERTY EXCEPT AS DISCLOSED ON SCHEDULE
5.09.  ALL ABOVE OR UNDERGROUND STORAGE TANKS CURRENTLY OPERATED ON ANY OF THE
REAL PROPERTY BY ANY LOAN PARTY, IF ANY, ARE IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS, EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  FOR ANY UNDERGROUND STORAGE TANKS WHICH WERE FORMERLY LOCATED
ON ANY REAL PROPERTY, AND OF WHICH ANY LOAN PARTY HAS KNOWLEDGE, SUCH TANKS WERE
REMOVED OR CLOSED IN PLACE IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS
EXCEPT WHERE NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND ANY
REMEDIATION WORK REQUIRED AS A RESULT OF ANY RELEASE, LEAKAGE OR DISCHARGE OF
HAZARDOUS MATERIALS FROM SUCH TANKS OR RELATED LINES HAS BEEN FULLY COMPLETED IN
ACCORDANCE WITH ENVIRONMENTAL LAWS AND ACCEPTED BY THE APPLICABLE GOVERNMENTAL
AUTHORITY, SUBJECT TO SUCH EXCEPTIONS THAT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


 

5.10                           Insurance.  The properties of the Borrowers and
their respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrowers or the applicable Subsidiary operates.

 

5.11                           Taxes.  Other than as set forth on Schedule 5.11,
the Borrowers and their respective Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.  The Merger will not be taxable to either
Borrower or any of their respective Subsidiaries (including the Company) or
AMVI/Prospect.

 

5.12                           ERISA Compliance.  (a)  Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws.  Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of each Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification.  Each Borrower and each

 

76

--------------------------------------------------------------------------------


 

ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 


(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF EACH BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY
ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(C)                                  (I) EXCEPT AS SET FORTH ON SCHEDULE
5.12(C), NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO
PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER BORROWER NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS
DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER BORROWER NOR
ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
(AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219
OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA
WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER BORROWER NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA.


 

5.13                           Subsidiaries; Equity Interests; Loan Parties.  No
Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents.  No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in Holdings have been validly issued, are fully
paid and non-assessable and Holdings’ authorized Equity Interests are set forth
on Part (c) of Schedule 5.13.  Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a)(viii) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.

 

5.14                           Margin Regulations; Investment Company Act.

 


(A)                                  NEITHER BORROWER IS ENGAGED OR WILL ENGAGE,
PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING
OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB),
OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.

 

77

--------------------------------------------------------------------------------

 


(B)           NONE OF THE BORROWERS, ANY PERSON CONTROLLING EITHER BORROWER, OR
ANY SUBSIDIARY OF EITHER BORROWER IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 

5.15         Disclosure.  The Borrowers have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their respective Subsidiaries or any other
Loan Party is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.16         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all respects with the requirements of all Laws (including
all Health Care Laws and Seismic Compliance Laws (giving effect to any
extensions or exemptions then in existence), all applicable Medicare and
Medicaid rules and regulations, and to the extent applicable, the California
Department of Managed Care financial solvency regulations) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
There is no basis for (a) any Offsets asserted or threatened to be asserted
against any Loan Party by any Obligor (including but not limited to amounts due
to Medicare or the IRS), or (b) any overdue or delinquent liabilities or
Indebtedness which could give rise to a right of a federal Governmental
Authority or any other Person to offset or levy with respect to such liabilities
or Indebtedness against any accounts receivable of a Loan Party or payments due
thereon.  No condition exists and no event has occurred which, in itself or with
the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any governmental consent or
permit applicable to any Loan Party or any facility owned or operated by it.

 

5.17         Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
each Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of each Borrower,

 

78

--------------------------------------------------------------------------------


 

threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.18         Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.19         Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.20         Health Care Matters.

 


(A)           COMPLIANCE WITH HEALTH CARE LAWS; PERMITS.  WITHOUT LIMITING THE
GENERALITY OF SECTION 5.16, EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES, AND
ANY PERSON ACTING ON THEIR BEHALF, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL HEALTH CARE LAWS APPLICABLE TO IT, ITS PRODUCTS AND ITS PROPERTIES OR
OTHER ASSETS OR ITS BUSINESS OR OPERATION, INCLUDING ITS PROVISION OF
PROFESSIONAL SERVICES.  EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES, AND ANY
PERSON ACTING ON THEIR BEHALF, HAS IN EFFECT ALL MATERIAL PERMITS, INCLUDING,
WITHOUT LIMITATION, ALL MATERIAL PERMITS NECESSARY FOR IT TO OWN, LEASE OR
OPERATE ITS PROPERTIES AND OTHER ASSETS AND TO CARRY ON ITS BUSINESS AND
OPERATIONS, INCLUDING ITS PROVISION OF PROFESSIONAL SERVICES, AS PRESENTLY
CONDUCTED.  ALL SUCH MATERIAL PERMITS ARE IN FULL FORCE AND EFFECT AND THERE HAS
OCCURRED NO DEFAULT UNDER, OR VIOLATION OF, ANY SUCH MATERIAL PERMIT.  NO
ACTION, DEMAND, OR INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY AND NO SUIT,
ACTION OR PROCEEDING BY ANY OTHER PERSON, IN EACH CASE WITH RESPECT TO EACH LOAN
PARTY, ANY OF ITS SUBSIDIARIES, ANY PERSON ACTING ON THEIR BEHALF, OR ANY OF
THEIR RESPECTIVE PROPERTIES, OTHER ASSETS OR PROVISION OF PROFESSIONAL SERVICES
UNDER ANY REQUIREMENTS OF LAW, IS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY
OR ITS SUBSIDIARIES, THREATENED.


 


(B)           FILINGS.  ALL REPORTS, DOCUMENTS, CLAIMS, NOTICES OR APPROVALS
REQUIRED TO BE FILED, OBTAINED, MAINTAINED OR FURNISHED TO ANY GOVERNMENTAL
AUTHORITY HAVE BEEN SO FILED, OBTAINED, MAINTAINED OR FURNISHED, AND ALL SUCH
REPORTS, DOCUMENTS, CLAIMS AND NOTICES WERE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE DATE FILED (OR WERE CORRECTED IN OR SUPPLEMENTED BY A SUBSEQUENT
FILING).


 


(C)           MATERIAL STATEMENTS.  NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES,
NOR ANY OFFICER, AFFILIATE, EMPLOYEE OR AGENT OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, HAS MADE AN UNTRUE STATEMENT OF A MATERIAL FACT OR FRAUDULENT
STATEMENT TO ANY GOVERNMENTAL AUTHORITY, FAILED TO DISCLOSE A MATERIAL FACT
REQUIRED TO ANY GOVERNMENTAL AUTHORITY, OR COMMITTED AN ACT, MADE A STATEMENT,
OR FAILED TO MAKE A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS MADE, WOULD
REASONABLY BE EXPECTED TO CONSTITUTE A VIOLATION OF ANY HEALTH CARE LAW.  NO
LOAN PARTY NOR ANY OF ITS SUBSIDIARIES, NOR ANY OFFICER, AFFILIATE OR EMPLOYEE
OF ANY LOAN PARTY, NOR TO ANY LOAN PARTY’S KNOWLEDGE, ANY AGENT OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, HAS MADE ANY UNTRUE STATEMENT OF FACT
REGARDING CLAIMS INCURRED BUT NOT REPORTED.

 

79

--------------------------------------------------------------------------------


 


(D)           BILLING.  EACH LOAN PARTY, EACH OF ITS SUBSIDIARIES AND EACH
CONTRACTING PHYSICIAN OF A LOAN PARTY OR SUBSIDIARY (TO THE EXTENT REQUIRED) HAS
THE REQUISITE PROVIDER NUMBER OR OTHER PERMIT TO BILL THE MEDICARE PROGRAM (TO
THE EXTENT SUCH ENTITY PARTICIPATES IN THE MEDICARE PROGRAM), THE RESPECTIVE
MEDICAID PROGRAM IN THE STATE OR STATES IN WHICH SUCH ENTITY OPERATES, AND ALL
OTHER THIRD PARTY PAYOR PROGRAMS, INCLUDING BUT NOT LIMITED TO CAPITATED
CONTRACTS WITH MANAGED CARE ORGANIZATIONS, THAT EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES CURRENTLY BILL.  THERE IS NO INVESTIGATION, AUDIT, CLAIM REVIEW, OR
OTHER ACTION PENDING, OR TO THE KNOWLEDGE OF ANY LOAN PARTY OR ITS SUBSIDIARIES,
THREATENED WHICH COULD RESULT IN A REVOCATION, SUSPENSION, TERMINATION,
PROBATION, RESTRICTION, LIMITATION, OR NON-RENEWAL OF ANY THIRD PARTY PAYOR
PROVIDER NUMBER OR RESULT IN ANY LOAN PARTY’S OR ANY SUBSIDIARIES’ EXCLUSION
FROM ANY THIRD PARTY PAYOR PROGRAM.  NO LOAN PARTY NOR EACH OF ITS SUBSIDIARIES
HAS BILLED OR RECEIVED ANY PAYMENT OR REIMBURSEMENT IN EXCESS OF AMOUNTS ALLOWED
BY ANY HEALTH CARE LAW OR OTHER LAW.


 


(E)           PROCEEDINGS.  THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT
WOULD REASONABLY BE EXPECTED TO FORM THE BASIS FOR ANY MATERIAL INVESTIGATION,
SUIT, CLAIM, AUDIT, ACTION (LEGAL OR REGULATORY) OR PROCEEDING (LEGAL OR
REGULATORY) BY A GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES RELATING TO ANY OF THE HEALTH CARE LAWS.


 


(F)            PROHIBITED TRANSACTIONS.  NEITHER THE LOAN PARTIES NOR ANY
SUBSIDIARY NOR ANY PERSON ACTING ON BEHALF OF THE LOAN PARTIES OR ANY SUBSIDIARY
IS A PARTY TO ANY CONTRACT, LEASE AGREEMENT OR OTHER ARRANGEMENT (INCLUDING ANY
JOINT VENTURE OR CONSULTING AGREEMENT) WITH ANY PHYSICIAN, HEALTH CARE FACILITY,
HOSPITAL, NURSING FACILITY, HOME HEALTH AGENCY OR OTHER PERSON WHO IS IN A
POSITION TO MAKE OR INFLUENCE REFERRALS TO OR OTHERWISE GENERATE BUSINESS TO
PROVIDE SERVICES, LEASE SPACE, LEASE EQUIPMENT OR ENGAGE IN ANY OTHER VENTURE OR
ACTIVITY, OTHER THAN AGREEMENTS WHICH ARE IN COMPLIANCE WITH ALL APPLICABLE
HEALTH CARE LAWS.  NEITHER THE LOAN PARTIES NOR ANY SUBSIDIARY, NOR ANY PERSON
ACTING ON BEHALF OF THE LOAN PARTIES OR ANY SUBSIDIARY, DIRECTLY OR INDIRECTLY: 
(1) OFFERED, PAID OR RECEIVED ANY REMUNERATION, IN CASH OR IN KIND, TO, OR MADE
ANY FINANCIAL ARRANGEMENTS WITH, ANY PAST, PRESENT OR POTENTIAL PATIENT,
SUPPLIER, MEDICAL STAFF MEMBER, REFERRAL SOURCE, CONTRACTOR OR THIRD PARTY PAYOR
OF THE LOAN PARTIES AND/OR ANY SUBSIDIARY IN ORDER TO ILLEGALLY OBTAIN OR REFER
BUSINESS OR RECEIVE PAYMENTS FROM SUCH PERSON; (2) GIVEN, RECEIVED OR AGREED TO
GIVE OR RECEIVE, OR IS AWARE THAT THERE HAS BEEN MADE OR THAT THERE IS ANY
ILLEGAL AGREEMENT TO MAKE OR RECEIVE, ANY ILLEGAL GIFT OR GRATUITOUS PAYMENT OF
ANY KIND, NATURE OR DESCRIPTION (WHETHER IN MONEY, PROPERTY OR SERVICES) TO ANY
PAST, PRESENT OR POTENTIAL PATIENT, SUPPLIER, CONTRACTOR, THIRD PARTY PAYOR OR
ANY OTHER PERSON; (3) MADE OR AGREED TO MAKE, OR IS AWARE THAT THERE HAS BEEN
MADE OR THAT THERE IS ANY AGREEMENT TO MAKE, ANY CONTRIBUTION, PAYMENT OR GIFT
OF FUNDS OR PROPERTY TO, OR FOR THE PRIVATE USE OF, ANY GOVERNMENTAL OFFICIAL,
EMPLOYEE OR AGENT WHERE EITHER THE CONTRIBUTION, PAYMENT OR GIFT OR THE PURPOSE
OF SUCH CONTRIBUTION, PAYMENT OR GIFT IS OR WAS ILLEGAL UNDER THE LAWS OF ANY
GOVERNMENT ENTITY HAVING JURISDICTION OVER SUCH PAYMENT, CONTRIBUTION OR GIFT;
(4) ESTABLISHED OR MAINTAINED ANY UNRECORDED FUND OR ASSET FOR ANY PURPOSE OR
MADE ANY MISLEADING, FALSE OR ARTIFICIAL ENTRIES ON ANY OF ITS BOOKS OR RECORDS
FOR ANY REASON; OR (5) MADE, OR AGREED TO MAKE, OR IS AWARE THAT THERE HAS BEEN
MADE OR THAT THERE IS ANY AGREEMENT TO MAKE, ANY PAYMENT TO ANY PERSON WITH THE
INTENTION OR UNDERSTANDING THAT ANY PART OF SUCH PAYMENT WOULD BE USED OR WAS
GIVEN FOR ANY PURPOSE OTHER THAN THAT DESCRIBED IN THE DOCUMENTS SUPPORTING SUCH
PAYMENT.

 

80

--------------------------------------------------------------------------------


 


(G)           MEDICARE/MEDICAID.  THERE ARE NO MEDICARE OR MEDICAID TERMINATION
PROCEEDINGS UNDERWAY WITH RESPECT TO ANY OF THE LOAN PARTIES, EACH ENTITY MEETS
THE MEDICARE CONDITIONS OF PARTICIPATION AND NO EMPLOYEE OR INDEPENDENT
CONTRACTOR TO ANY OF THE LOAN PARTIES HAS BEEN EXCLUDED FROM PARTICIPATING IN
MEDICARE OR MEDICAID OR ANY SIMILAR FEDERAL PROGRAMS.


 


(H)           COMPLIANCE.  EACH LOAN PARTY POSSESSES AND IMPLEMENTS ALL
REQUISITE POLICIES AND PROCEDURES TO ENSURE THAT ALL ASPECTS OF LOAN PARTIES’
OPERATIONS, THEIR EMPLOYEES, AND ALL HEALTHCARE PROVIDERS UNDER CONTRACT WITH
ANY LOAN PARTY, COMPLY WITH ALL APPLICABLE HEALTH CARE LAWS.


 

5.21         Labor Matters.   Except as set forth on Schedule 5.21, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries as of the Closing Date and neither
the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

5.22         Collateral Documents.   The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01(a)-(i) and (k)) on all right, title and
interest of the respective Loan Parties in the Collateral described therein. 
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 


ARTICLE VI
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each of its
respective Subsidiaries to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(A)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF
EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH THE FISCAL YEAR ENDED
SEPTEMBER 30, 2007), A CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF HOLDINGS
AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE
AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS
TO THE SCOPE OF SUCH AUDIT,

 

81

--------------------------------------------------------------------------------


 

AND TOGETHER WITH ANY LETTERS FROM SUCH ACCOUNTANTS TO THE BOARD OF DIRECTORS OR
MANAGEMENT OF HOLDINGS;

 

(B)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF
EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF HOLDINGS
(COMMENCING WITH THE FISCAL QUARTER ENDED JUNE 30, 2007), A CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS AT THE END OF
SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS
OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PORTION OF HOLDINGS’ FISCAL YEAR THEN ENDED, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO
BE CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER
OR CONTROLLER OF HOLDINGS AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS
OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF HOLDINGS AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

 

(C)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF
EACH OF THE FIRST 11 MONTHS OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH THE
FISCAL MONTH ENDED JUNE 30, 2007), A CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF SUCH MONTH, AND THE
RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH MONTH AND FOR THE PORTION OF
HOLDINGS’ FISCAL YEAR THAN ENDED SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
FOR THE CORRESPONDING MONTH OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING
PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED
BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER
OF HOLDINGS; AND

 

(D)   AS SOON AS AVAILABLE, BUT IN ANY EVENT AT LEAST 15 DAYS BEFORE THE
BEGINNING OF EACH FISCAL YEAR OF HOLDINGS, AN ANNUAL BUSINESS PLAN AND BUDGET OF
THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES ON A CONSOLIDATED BASIS,
INCLUDING FORECASTS PREPARED BY MANAGEMENT OF THE BORROWERS, IN FORM
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OF
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME OR OPERATIONS AND CASH
FLOWS OF HOLDINGS AND ITS SUBSIDIARIES ON A MONTHLY BASIS FOR THE IMMEDIATELY
FOLLOWING FISCAL YEAR (INCLUDING THE FISCAL YEAR IN WHICH THE MATURITY DATE FOR
THE TERM FACILITY OCCURS).

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

82

--------------------------------------------------------------------------------


 

(A)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 6.01(A) (COMMENCING WITH THE DELIVERY OF THE FINANCIAL STATEMENTS FOR
THE FISCAL YEAR ENDED SEPTEMBER 30, 2007), A CERTIFICATE OF ITS INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING
THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF
ANY DEFAULT UNDER THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.11 OR, IF ANY
SUCH DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;

 

(B)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTIONS 6.01(A) AND (B) (COMMENCING WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS FOR THE FISCAL QUARTER ENDED JUNE 30, 2007), A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER, TREASURER OR CONTROLLER OF HOLDINGS;

 

(C)   WITHIN THIRTY (30) DAYS FOLLOWING THE END OF EACH CALENDAR MONTH, A
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT F SIGNED BY THE
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF
HOLDINGS CERTIFYING HOLDINGS’ AND ITS SUBSIDIARIES’ COMPLIANCE WITH
SECTION 7.11(C) AND SETTING FORTH DETAIL IN SUPPORT OF SUCH CERTIFICATION.

 

(D)   PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY LENDER,
COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS
SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF
DIRECTORS) OF ANY LOAN PARTY BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE
ACCOUNTS OR BOOKS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY AUDIT OF
ANY OF THEM;

 

(E)   PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL REPORT, PROXY
OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO THE STOCKHOLDERS
OF HOLDINGS, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND
REGISTRATION STATEMENTS WHICH HOLDINGS MAY FILE OR BE REQUIRED TO FILE WITH THE
SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, OR WITH
ANY NATIONAL SECURITIES EXCHANGE, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;

 

(F)    PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR REPORT
FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR OF ANY OF ITS
SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR SIMILAR
AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO
SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;

 

(G)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF
EACH FISCAL YEAR OF HOLDINGS, A REPORT SUMMARIZING THE INSURANCE COVERAGE
(SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND ITS
SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY SPECIFY;

 

(H)   PROMPTLY, AND IN ANY EVENT WITHIN SEVEN BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER

 

83

--------------------------------------------------------------------------------


 

CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE
NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE INVESTIGATION OR
OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF
ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;

 

(I)    NOT LATER THAN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF, COPIES OF ALL NOTICES, REQUESTS AND OTHER DOCUMENTS
(INCLUDING AMENDMENTS, WAIVERS AND OTHER MODIFICATIONS) (I) ALLEGING THAT A
DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED, (II) PERTAINING TO ANY MATTER THAT
IS, OR COULD BE, IN ANY MANNER ADVERSE TO ANY SECURED PARTY OR (III) PERTAINING
TO ANY MATTER THAT IS OTHERWISE PROHIBITED UNDER THE TERMS OF ANY LOAN DOCUMENT,
IN EACH CASE SO RECEIVED UNDER OR PURSUANT TO ANY RELATED DOCUMENT OR
INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND, FROM TIME TO
TIME UPON REQUEST BY THE ADMINISTRATIVE AGENT, SUCH INFORMATION AND REPORTS
REGARDING THE RELATED DOCUMENTS AND SUCH INSTRUMENTS, INDENTURES AND LOAN AND
CREDIT AND SIMILAR AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST;

 

(J)    PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY ACTION
OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
(I) REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) CAUSE ANY
PROPERTY DESCRIBED IN THE MORTGAGES TO BE SUBJECT TO ANY RESTRICTIONS ON
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW;

 

(K)   COPIES OF ALL REQUIRED OPERATING, MEDICAL OR PROVIDER LICENSES, AS THEY
ARE RENEWED, BUT NO LESS FREQUENTLY THAN EVERY YEAR;

 

(L)    COPIES OF THE RESULTS OF ANY LICENSING SURVEY OR OTHER INSPECTION REPORT
NOTING ANY DEFICIENCY WITHIN FIVE (5) BUSINESS DAYS OF ITS RECEIPT BY ANY LOAN
PARTY;

 

(M)  QUARTERLY, ON OR PRIOR TO THE THIRTIETH (30TH) DAY FOLLOWING THE END OF
EACH FISCAL QUARTER, THE BORROWERS SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH A
SCHEDULE LISTING THE REVENUE FOR SUCH QUARTER OF EACH EXISTING CAPITATED
CONTRACT AND THE CORRESPONDING EXPIRATION DATE FOR EACH SUCH CAPITATED
CONTRACT.  IN ADDITION, PROMPTLY, BUT IN ANY CASE NOT LATER THAN THREE
(3) BUSINESS DAYS AFTER ANY LOAN PARTY OBTAINS KNOWLEDGE THEREOF, THE LOAN
PARTIES SHALL ADVISE THE ADMINISTRATIVE AGENT IN WRITING OF THE TERMINATION OR
NON-RENEWAL OF ANY CAPITATED CONTRACT, ANY ADJUSTMENT IN THE PER-PATIENT PRICE
OR RATE OF PAYMENT UNDER ANY CAPITATED CONTRACT, OR ANY ADJUSTMENT, OFFSET OR
DEDUCTION IN RESPECT OF CAPITATED CONTRACT RIGHTS FOR RETROACTIVE ADDITIONS
AND/OR DELETIONS OF PATIENTS COVERED BY CAPITATED CONTRACTS DURING ANY
CONSECUTIVE 60-DAY PERIOD THE PAYMENTS UNDER WHICH CAPITATED CONTRACT
CONSTITUTED, ALONE OR TOGETHER WITH PAYMENTS UNDER ALL OTHER CAPITATED CONTRACTS
TERMINATED OR NON-RENEWED OR WITH RESPECT TO WHICH ANY ADJUSTMENT IN THE
PER-PATIENT PRICE OR RATE OF PAYMENT UNDER ANY CAPITATED CONTRACT OR ANY
ADJUSTMENT, OFFSET OR DEDUCTION IN RESPECT OF CAPITATED CONTRACT RIGHTS FOR
RETROACTIVE ADDITIONS AND/OR DELETIONS OF PATIENTS COVERED BY CAPITATED
CONTRACTS WAS MADE DURING SUCH 60-DAY PERIOD, IN EXCESS OF TEN PERCENT (10%) OF
THE AGGREGATE PAYMENTS UNDER ALL CAPITATED CONTRACTS DURING THE IMMEDIATELY
PRECEDING TWELVE MONTH PERIOD;

 

84

--------------------------------------------------------------------------------

 

(N)   MONTHLY, ON OR PRIOR TO THE THIRTIETH (30TH) DAY AFTER THE END OF EACH
CALENDAR MONTH, THE BORROWERS SHALL PROVIDE A REPORT OF INCURRED BUT NOT
REPORTED ITEMS FOR SUCH MONTH, WHICH REPORT SHALL INCLUDE, BUT NOT BE LIMITED
TO, THE CLAIMS LAG ANALYSIS PREPARED BY BORROWERS FOR PMG AND EACH OF ITS
SUBSIDIARIES.  SUCH REPORTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL BE PREPARED USING THE PER-MEMBER-PER-MONTH
(“PMPM”) METHOD, AND WILL INCLUDE ALL MEDICAL EXPENSES

 

(O)   PROMPTLY UPON RECEIPT THEREOF, COPIES OF ACTUARIAL REPORTS AS OF MARCH 31
AND SEPTEMBER 30 OF EACH YEAR;

 

(P)   AS SOON AS AVAILABLE BUT NOT LATER THAN THIRTY (30) DAYS AFTER SUBMISSION
THEREOF TO THE CALIFORNIA DEPARTMENT OF MANAGED HEALTH CARE OR THE CORRESPONDING
AGENCY OF ANOTHER STATE AND/OR ANY OTHER APPLICABLE OR SUCCESSOR STATE AGENCY OR
BODY, EACH LOAN PARTY WILL PROVIDE THE ADMINISTRATIVE AGENT (A) WRITTEN NOTICE
OF ANY APPLICATION FOR, OR THE GRANT OF, ANY HEALTHCARE SERVICE PLAN LICENSE AND
(B) ALL REPORTS AND/OR FINANCIAL STATEMENTS REQUIRED UNDER ANY SUCH LOAN PARTY’S
HEALTHCARE SERVICE PLAN LICENSE, IF ANY; AND

 

(Q)   PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS, FINANCIAL,
LEGAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, OR
COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
either Borrower posts such documents, or provides a link thereto on either
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on either Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the
Borrowers shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrowers to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrowers shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information

 

85

--------------------------------------------------------------------------------


 

provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.03         Notices.  Promptly notify the Administrative Agent and each Lender:

 

(A)   OF THE OCCURRENCE OF ANY DEFAULT;

 

(B)   ANY NOTICE (OTHER THAN A “COMMITTED LOAN NOTICE” (AS DEFINED UNDER THE
SECOND LIEN CREDIT AGREEMENT)) DELIVERED TO ANY LOAN PARTY, OR SENT BY OR ON
BEHALF OF ANY LOAN PARTY, WITH RESPECT TO THE SECOND LIEN LOAN DOCUMENTS
(INCLUDING A COPY OF EACH SUCH NOTICE);

 

(C)   OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF, OR ANY
DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF EITHER BORROWER OR ANY SUBSIDIARY;
(II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN
EITHER BORROWER OR ANY SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING
AFFECTING EITHER BORROWER OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;

 

(D)   OF THE OCCURRENCE OF ANY ERISA EVENT;

 

(E)   OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING ANY
DETERMINATION BY HOLDINGS OR THE BORROWERS REFERRED TO IN SECTION 2.10(B);

 

(F)    OF THE (I) OCCURRENCE OF ANY DISPOSITION OF PROPERTY OR ASSETS FOR WHICH
THE BORROWERS ARE REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.05(B)(II), (II) INCURRENCE OR ISSUANCE OF ANY INDEBTEDNESS FOR WHICH
THE BORROWER IS REQUIRED TO

 

86

--------------------------------------------------------------------------------


 

MAKE A MANDATORY PREPAYMENT PURSUANT TO SECTION 2.05(B)(III) AND (III) RECEIPT
OF ANY EXTRAORDINARY RECEIPT FOR WHICH EITHER BORROWER IS REQUIRED TO MAKE A
MANDATORY PREPAYMENT PURSUANT TO SECTION 2.05(B)(IV);

 

(G)   OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE OR POSSIBLE CHANGE IN
A DEBT RATING;

 

(H)   OF ANY INVESTIGATION OR AUDIT, OR PENDING OR THREATENED PROCEEDINGS
RELATING TO ANY VIOLATION OR POTENTIAL VIOLATION BY ANY LOAN PARTY, ANY
SUBSIDIARY OF A LOAN PARTY, OR ANY HEALTH CARE FACILITY TO WHICH A LOAN PARTY OR
ANY SUBSIDIARY OF A LOAN PARTY PROVIDES SERVICES, OF ANY HEALTH CARE LAWS
(INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION OR AUDIT OR PROCEEDING
INVOLVING VIOLATION OF ANY OF THE MEDICARE AND/OR MEDICAID FRAUD AND ABUSE
PROVISIONS);

 

(I)    COPIES OF ANY WRITTEN RECOMMENDATION FROM ANY GOVERNMENTAL AUTHORITY OR
OTHER REGULATORY BODY THAT ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY, OR
ANY OBLIGOR TO WHICH ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY PROVIDES
SERVICES SHOULD HAVE ITS LICENSURE, PROVIDER OR SUPPLIER NUMBER, OR
ACCREDITATION SUSPENDED, REVOKED, OR LIMITED IN ANY WAY, OR HAVE ITS ELIGIBILITY
TO PARTICIPATE IN TRICARE, MEDICARE OR MEDICAID OR TO ACCEPT ASSIGNMENTS OR
RIGHTS TO REIMBURSEMENT UNDER TRICARE, MEDICAID OR MEDICARE REGULATIONS
SUSPENDED, REVOKED, OR LIMITED IN ANY WAY;

 

(J)    NOTICE OF ANY CLAIM TO RECOVER ANY ALLEGED MATERIAL OVERPAYMENTS,
INCLUDING BY WAY OF OFFSET, WITH RESPECT TO ANY RECEIVABLES INCLUDING, WITHOUT
LIMITATION, PAYMENTS RECEIVED FROM TRICARE, MEDICARE, MEDICAID OR FROM ANY
PRIVATE INSURANCE CARRIER;

 

(K)   NOTICE OF TERMINATION OF ELIGIBILITY OF ANY LOAN PARTY, ANY SUBSIDIARY OF
ANY LOAN PARTY, OR ANY HEALTH CARE FACILITY TO WHICH ANY LOAN PARTY PROVIDES
SERVICES TO PARTICIPATE IN ANY REIMBURSEMENT PROGRAM OF ANY PRIVATE INSURANCE
CARRIER, MANAGED CARE OR SIMILAR ORGANIZATION, OR OTHER OBLIGOR APPLICABLE TO
IT;

 

(L)    NOTICE OF ANY MATERIAL REDUCTION IN THE LEVEL OF REIMBURSEMENT EXPECTED
TO BE RECEIVED WITH RESPECT TO ANY ACCOUNTS RECEIVABLES;

 

(M)  NOTICE OF ANY REIMBURSEMENT PAYMENT CONTRACT OR PROCESS THAT RESULTS OR IS
REASONABLY EXPECTED TO RESULT IN ANY MATERIAL CLAIM AGAINST A LOAN PARTY OR ANY
SUBSIDIARY OF SUCH LOAN PARTY (INCLUDING ON ACCOUNT OF OVERPAYMENTS, SETTLEMENT
PAYMENTS, APPEALS, REPAYMENT PLAN REQUESTS);

 

(N)   COPIES OF ANY MATERIAL REPORT OR COMMUNICATION FROM ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH ANY INSPECTION OF ANY FACILITY OF A LOAN PARTY OR
ANY SUBSIDIARY OF SUCH LOAN PARTY;

 

(O)   NOTICE OF ANY MATERIAL FEE DISPUTE; AND

 

(P)   ANY COMPLAINT, ORDER, CITATION OR NOTICE OF VIOLATION WITH RESPECT TO, OR
IF ANY LOAN PARTY BECOMES AWARE OF, (I) THE EXISTENCE OR ALLEGED EXISTENCE OF
WHICH ANY LOAN PARTY BECOMES AWARE, OF A VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW, (II) ANY

 

87

--------------------------------------------------------------------------------


 

RELEASE OF ANY HAZARDOUS MATERIAL INTO THE ENVIRONMENT IN AN AMOUNT OR A
CONCENTRATION FOR WHICH REPORTING, INVESTIGATION, OR REMEDIATION IS REQUIRED
UNDER ANY APPLICABLE ENVIRONMENTAL LAW, (III) THE COMMENCEMENT OF ANY CLEANUP
PURSUANT TO OR IN ACCORDANCE WITH ANY APPLICABLE ENVIRONMENTAL LAW OF ANY
HAZARDOUS MATERIALS, (IV) ANY PENDING LEGISLATIVE OR THREATENED PROCEEDING FOR
THE TERMINATION, SUSPENSION OR NON-RENEWAL OF ANY PERMIT REQUIRED UNDER ANY
APPLICABLE ENVIRONMENTAL LAW, AND (V) ANY REAL PROPERTY THAT IS OR WILL BE
SUBJECT TO A LIEN IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHICH IN EACH OF
CASES (I) THROUGH (V) ABOVE, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower Agent
setting forth details of the occurrence referred to therein and stating what
action the Borrowers have  taken and propose to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrowers or such Subsidiary; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

 

6.05         Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that Holdings and its Subsidiaries may
consummate the Merger; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of either Borrower, insurance with
respect to its properties

 

88

--------------------------------------------------------------------------------


 

and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

 

6.08         Compliance with Laws.

 


(A)           COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS
(INCLUDING ALL HEALTH CARE LAWS, SEISMIC COMPLIANCE LAWS (GIVING EFFECT TO ANY
EXTENSIONS OR EXEMPTIONS THEN IN EXISTENCE), ALL APPLICABLE MEDICARE AND
MEDICAID RULES AND REGULATIONS, AND TO THE EXTENT APPLICABLE, THE CALIFORNIA
DEPARTMENT OF MANAGED CARE FINANCIAL SOLVENCY REGULATIONS) AND ALL ORDERS,
WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY,
EXCEPT IN SUCH INSTANCES IN WHICH (I) SUCH REQUIREMENT OF LAW OR ORDER, WRIT,
INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED; OR (II) THE FAILURE TO COMPLY THEREWITH COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           REGULARLY REVIEW AND REVISE THE POLICIES AND PROCEDURES OF THE
LOAN PARTIES TO ENSURE CONTINUING COMPLIANCE BY ALL LOAN PARTIES, THEIR
EMPLOYEES AND ALL HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY LOAN PARTY WITH
ALL APPLICABLE HEALTH CARE LAWS AND MAINTAIN APPROPRIATE PROGRAMS AND PROCEDURES
FOR COMMUNICATING SUCH POLICIES AND PROCEDURES TO ALL EMPLOYEES OF ANY LOAN
PARTY AND HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY LOAN PARTY AND FOR MAKING
SURE THAT ALL EMPLOYEES OF ANY LOAN PARTY ARE ABLE TO REPORT VIOLATIONS OF ANY
HEALTH CARE LAWS AND HAVE SUCH REPORTS ADEQUATELY ADDRESSED AND CORRECTED AS
SOON AS PRACTICABLE.


 


(C)           AS SOON AS PRACTICALLY FEASIBLE, BUT IN NO EVENT LATER THAN SIX
(6) MONTHS FROM THE CLOSING DATE, LOAN PARTIES ENGAGED IN THE HOSPITAL LINE OF
BUSINESS SHALL ADOPT A COMPLIANCE PROGRAM WHICH SATISFIES THE COMPLIANCE PROGRAM
GUIDANCE FOR HOSPITALS ISSUED BY THE U.S. DEPARTMENT OF HEALTH AND HUMAN
SERVICES OFFICE OF INSPECTOR GENERAL, AND WITHIN SIX MONTHS OF THE CLOSING DATE
OR WITHIN SIX MONTHS OF THE ISSUANCE OF APPLICABLE OIG COMPLIANCE PROGRAM
GUIDANCE, WHICHEVER IS LATER, THE LOAN PARTIES, SUBSIDIARIES AND AFFILIATES
ENGAGED IN OTHER LINES OF BUSINESS SHALL ADOPT A COMPLIANCE PROGRAM WHICH
SATISFIES ALL COMPLIANCE PROGRAM GUIDANCE THAT APPLIES TO SUCH BUSINESS LINE(S),
INCLUDING WITHOUT LIMITATION ANY PROGRAM GUIDANCE THAT MAY BE DEVELOPED FOR
MANAGEMENT COMPANIES OR INDEPENDENT PHYSICIAN ASSOCIATIONS IN THE FUTURE BY THE
OFFICE OF INSPECTOR GENERAL.


 

6.09         Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10         Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during

 

89

--------------------------------------------------------------------------------


 

normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers; provided, however, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions to
(i) finance the Transactions (together with the proceeds of the Second Lien Term
Loan) and (ii) for general corporate purposes, in each case, not in
contravention of any Law or of any Loan Document.

 

6.12         Covenant to Guarantee Obligations and Give Security.

 


(A)           UPON THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR INDIRECT
SUBSIDIARY BY ANY LOAN PARTY, THEN THE BORROWERS SHALL, AT THE BORROWERS’
EXPENSE:


 

(I)            WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT
HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT A GUARANTY, GUARANTY SUPPLEMENT, OR JOINDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE OTHER LOAN PARTIES’
OBLIGATIONS UNDER THE LOAN DOCUMENTS,

 

(II)           WITHIN 10 DAYS AFTER SUCH FORMATION OR ACQUISITION, FURNISH TO
THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF
SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(III)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS
OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, JOINDERS, AND OTHER
SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED
EQUITY INTERESTS IN AND OF SUCH SUBSIDIARY TO THE ADMINISTRATIVE AGENT, AND
OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)(V)), SECURING PAYMENT
OF ALL THE OBLIGATIONS OF SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE MAY BE,
UNDER THE LOAN DOCUMENTS AND CONSTITUTING FIRST PRIORITY LIENS ON ALL SUCH REAL
AND PERSONAL PROPERTIES,

 

(IV)          WITHIN 45 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF
NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR
ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE
ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT
DESIGNATED BY IT) VALID AND SUBSISTING FIRST PRIORITY LIENS ON THE PROPERTIES
PURPORTED TO BE SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE
DEBT, MORTGAGES AND SECURITY AND PLEDGE AGREEMENTS DELIVERED PURSUANT TO THIS
SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR
TERMS,

 

(V)           WITHIN 60 DAYS AFTER SUCH FORMATION OR ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION,

 

90

--------------------------------------------------------------------------------


 

A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (I), (III) AND
(IV) ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, AND

 

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION OR ACQUISITION,
DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR
HELD BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR ACQUISITION TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, PROPERTY CONDITION
ASSESSMENTS AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO
THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE
RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH
ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE
ADMINISTRATIVE AGENT.

 


(B)           UPON THE ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY, IF SUCH
PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE
SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO LIENS
PERMITTED PURSUANT TO SECTION 7.01(I)) IN FAVOR OF THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE SECURED PARTIES, THEN THE BORROWERS SHALL, AT THE BORROWERS’
EXPENSE:


 

(I)            WITHIN 10 DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(II)           WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST,
TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, JOINDERS, AND OTHER SECURITY AND
PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE OBLIGATIONS OF THE APPLICABLE
LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING FIRST PRIORITY LIENS ON ALL
SUCH PROPERTIES,

 

(III)          WITHIN 45 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING FIRST PRIORITY LIENS ON SUCH PROPERTY, ENFORCEABLE AGAINST ALL THIRD
PARTIES,

 

(IV)          WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (II) AND (III) ABOVE AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, AND

 

91

--------------------------------------------------------------------------------


 

(V)           AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL
PROPERTY, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, PROPERTY CONDITION
ASSESSMENTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO
THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE
RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH
ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE
ADMINISTRATIVE AGENT,

 

(B)   UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT, THE BORROWERS SHALL, AT THE BORROWERS’
EXPENSE:

 

(I)            WITHIN 10 DAYS AFTER SUCH REQUEST, FURNISH TO THE ADMINISTRATIVE
AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT,

 

(II)           WITHIN 30 DAYS AFTER SUCH REQUEST, DULY EXECUTE AND DELIVER, AND
CAUSE EACH LOAN PARTY (IF IT HAS NOT ALREADY DONE SO) TO DULY EXECUTE AND
DELIVER, TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST, TRUST DEEDS, DEEDS TO
SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST, AND OTHER
SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED
EQUITY INTERESTS AND PLEDGED DEBT IN AND OF SUCH SUBSIDIARY, AND OTHER
INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)(V)), SECURING PAYMENT OF
ALL THE OBLIGATIONS OF THE APPLICABLE LOAN PARTY UNDER THE LOAN DOCUMENTS AND
CONSTITUTING FIRST PRIORITY LIENS ON ALL SUCH PROPERTIES,

 

(III)          WITHIN 45 DAYS AFTER SUCH REQUEST, TAKE, AND CAUSE EACH LOAN
PARTY TO TAKE, WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING FIRST PRIORITY LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE
DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, LEASEHOLD
MORTGAGES, LEASEHOLD DEEDS OF TRUST, AND SECURITY AND PLEDGE AGREEMENTS
DELIVERED PURSUANT TO THIS SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES
IN ACCORDANCE WITH THEIR TERMS,

 

(IV)          WITHIN 60 DAYS AFTER SUCH REQUEST, DELIVER TO THE ADMINISTRATIVE
AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A
SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND
(III) ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, AND

 

(V)           AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, DELIVER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD
BY EITHER BORROWERS OR THEIR RESPECTIVE

 

92

--------------------------------------------------------------------------------


 

SUBSIDIARIES, TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS,
PROPERTY CONDITION ASSESSMENTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN
SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED,
HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL
PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO
THE ADMINISTRATIVE AGENT.

 


(C)           AT ANY TIME UPON REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY
EXECUTE AND DELIVER ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL
SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN
OBTAINING THE FULL BENEFITS OF, OR (AS APPLICABLE) IN PERFECTING AND PRESERVING
THE LIENS OF, SUCH GUARANTIES, DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE
DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST, AND OTHER
SECURITY AND PLEDGE AGREEMENTS.


 

6.13         Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Borrower nor any of their respective Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

6.14         Preparation of Environmental/Seismic Reports.

 


(A)           AT THE REQUEST OF THE REQUIRED LENDERS FROM TIME TO TIME, PROVIDE
TO THE LENDERS WITHIN 60 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE
BORROWERS, AN ENVIRONMENTAL SITE ASSESSMENT REPORT FOR ANY OF ITS PROPERTIES
DESCRIBED IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING THE PRESENCE OR ABSENCE OF
HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY COMPLIANCE, REMOVAL OR
REMEDIAL ACTION IN CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH PROPERTIES;
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE ADMINISTRATIVE AGENT
DETERMINES AT ANY TIME THAT A MATERIAL RISK EXISTS THAT ANY SUCH REPORT WILL NOT
BE PROVIDED WITHIN THE TIME REFERRED TO ABOVE, THE ADMINISTRATIVE AGENT MAY
RETAIN AN ENVIRONMENTAL CONSULTING FIRM TO PREPARE SUCH REPORT AT THE EXPENSE OF
THE BORROWERS, AND EACH BORROWER HEREBY GRANTS AND AGREES TO CAUSE ANY
SUBSIDIARY THAT OWNS ANY PROPERTY DESCRIBED IN SUCH REQUEST TO GRANT AT THE TIME
OF SUCH REQUEST TO THE ADMINISTRATIVE AGENT, THE LENDERS, SUCH FIRM AND ANY
AGENTS OR REPRESENTATIVES THEREOF AN IRREVOCABLE NON-EXCLUSIVE LICENSE, SUBJECT
TO THE RIGHTS OF TENANTS, TO ENTER ONTO THEIR RESPECTIVE PROPERTIES TO UNDERTAKE
SUCH AN ASSESSMENT.


 


(B)           WITHIN 30 DAYS FOLLOWING ITS REQUEST THEREFOR, THE BORROWERS SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A WRITTEN EVALUATION AND REPORT WITH A
CURRENT COST ESTIMATE TO BRING THE REAL PROPERTIES DESCRIBED IN THE MORTGAGES
INTO COMPLIANCE WITH SEISMIC COMPLIANCE LAWS.

 

93

--------------------------------------------------------------------------------


 

6.15         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16         Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which either Borrower or any of their respective Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

6.17         Interest Rate Hedging.  Within sixty (60) days of the Closing Date,
the Borrowers shall enter into and maintain for at least two years following the
Closing Date, interest rate Swap Contracts with Persons acceptable to the
Administrative Agent, covering a notional amount of not less than fifty percent
(50%) of the aggregate Term Loan and Second Lien Term Loan and otherwise with
terms and  conditions reasonably satisfactory to the Administrative Agent.

 

6.18         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

 

6.19         Post-Closing Covenants.

 

(A)   WITHIN 30 DAYS FOLLOWING THE CLOSING DATE (PROVIDED THAT THE
ADMINISTRATIVE AGENT MAY EXTEND SUCH DEADLINE IN ITS SOLE DISCRETION), THE
BORROWERS SHALL DELIVER TO THE

 

94

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION THAT EACH LOAN PARTY THAT PARTICIPATES IN MEDICARE OR MEDICAID
HAS PROPERLY FILED CMS FORM 855 WITH CMS.

 

(B)   WITHIN 30 DAYS FOLLOWING THE CLOSING DATE (PROVIDED THAT THE
ADMINISTRATIVE AGENT MAY EXTEND SUCH DEADLINE IN ITS SOLE DISCRETION), THE
BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION THAT (I) EACH LIEN SET FORTH ON
SCHEDULE 5.08(B) NOTED FOR TERMINATION HAS BEEN TERMINATED AND (II) ALTA
HEALTHCARE BUILDING CORPORATION, A CALIFORNIA CORPORATION, HAS BEEN DISSOLVED BY
THE CALIFORNIA SECRETARY OF STATE.

 

(C)   AS SOON AS POSSIBLE FOLLOWING THE CLOSING DATE, BUT IN ANY EVENT NO LATER
THAN SEPTEMBER 15, 2007, THE BORROWERS SHALL HAVE FILED, OR SHALL HAVE CAUSED
ITS APPROPRIATE SUBSIDIARY TO FILE, TAX RETURNS FOR ALTA HEATHCARE
SYSTEMS, INC., AND ITS SUBSIDIARIES FOR SUCH ENTITIES’ 2003 TAX YEAR.

 

(D)   WITHIN 15 DAYS FOLLOWING THE CLOSING DATE (PROVIDED THAT THE
ADMINISTRATIVE AGENT MAY EXTEND SUCH DEADLINE IN ITS SOLE DISCRETION), THE
BORROWERS SHALL DELIVER, OR SHALL CAUSE THEIR APPROPRIATE SUBSIDIARIES TO
DELIVER TO THE ADMINISTRATIVE AGENT, IN EACH CASE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, DEPOSIT ACCOUNT CONTROL AGREEMENTS
AND/OR COLLECTION ACCOUNT AGREEMENTS (AS APPLICABLE) FOR ALL ACCOUNTS HELD WITH
WELLS FARGO BANK, NATIONAL ASSOCIATION (OR ANY AFFILIATE THEREOF).

 


ARTICLE VII
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Borrower shall, nor shall either Borrower
permit any Subsidiary to, directly or indirectly:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names either Borrower or any of their
respective Subsidiaries as debtor, or assign any accounts or other right to
receive income, other than the following:

 

(A)   LIENS PURSUANT TO ANY LOAN DOCUMENT;

 

(B)   LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 5.08(B) AND ANY
RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED THEREBY
IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED
EXCEPT AS CONTEMPLATED BY SECTION 7.02(D), (III) THE DIRECT OR ANY CONTINGENT
OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR EXTENSION
OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY SECTION 7.02(D);

 

95

--------------------------------------------------------------------------------

 

(C)   LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND
BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;

 

(D)   CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER
LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR
A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT
THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;

 

(E)   PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;

 

(F)    DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND LEASES
(OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(G)   EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT,
AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY
SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE APPLICABLE PERSON;

 

(H)   LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING AN
EVENT OF DEFAULT UNDER SECTION 8.01(H);

 

(I)    LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(F); PROVIDED
THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED THEREBY
DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF THE
PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;

 

(J)    OTHER LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02
OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $2,000,000, PROVIDED
THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL;

 

(K)   LIENS IN FAVOR OF ANY LENDER TO BROTMAN MEDICAL CENTER, INC. ON THE SHARES
HELD BY PROSPECT HOSPITAL ADVISORY SERVICES, INC. IN BROTMAN MEDICAL
CENTER, INC.; AND

 

(L)    LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(I).

 

7.02         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(A)   OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER ANY SWAP
CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH
PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING
RISKS ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES
AND (II) SUCH SWAP CONTRACT

 

96

--------------------------------------------------------------------------------


 

DOES NOT CONTAIN ANY PROVISION EXONERATING THE NON-DEFAULTING PARTY FROM ITS
OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;

 

(B)   INDEBTEDNESS OF A GUARANTOR OWED TO A BORROWER OR ANOTHER GUARANTOR, OR
OWED BY A BORROWER TO A GUARANTOR OR THE OTHER BORROWER, WHICH INDEBTEDNESS
SHALL BE ON TERMS (INCLUDING SUBORDINATION TERMS) ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;

 

(C)   INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

(D)   INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.02
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT
THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AS A RESULT OF OR IN
CONNECTION WITH SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION; AND PROVIDED,
STILL FURTHER, THAT THE TERMS RELATING TO PRINCIPAL AMOUNT, AMORTIZATION,
MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION (IF ANY), AND OTHER MATERIAL
TERMS TAKEN AS A WHOLE, OF ANY SUCH REFINANCING, REFUNDING, RENEWING OR
EXTENDING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT
ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO
THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY AGREEMENT OR INSTRUMENT
GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED OR EXTENDED AND
THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING, REFUNDING, RENEWING OR
EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET INTEREST RATE;

 

(E)   GUARANTEES OF EITHER BORROWER OR ANY SUBSIDIARY THEREOF IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF ANY LOAN PARTY;

 

(F)    INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT
EXCEED $2,000,000;

 

(G)   INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY OF EITHER BORROWER
AFTER THE DATE HEREOF IN ACCORDANCE WITH THE TERMS OF SECTION 7.03(H), WHICH
INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF SUCH
BORROWER (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN CONTEMPLATION OF SUCH
PERSON’S BECOMING A SUBSIDIARY OF SUCH BORROWER);

 

(H)   LETTERS OF CREDIT REQUIRED UNDER ANY CAPITATED CONTRACT IN FAVOR OF AN HMO
AND ANY RENEWALS THEREOF REQUIRED BY SUCH HMO UNDER THE TERMS OF THE CAPITATED
CONTRACT; AND

 

(I)    INDEBTEDNESS OF THE BORROWERS AND GUARANTORS UNDER THE SECOND LIEN LOAN
DOCUMENTS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME OF
$50,000,000 LESS THE AMOUNT OF ANY PERMANENT REPAYMENTS OR PREPAYMENTS THEREOF.

 

97

--------------------------------------------------------------------------------


 

7.03         Investments.  Make or hold any Investments, except:

 

(A)   INVESTMENTS HELD BY EITHER BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN THE FORM OF CASH EQUIVALENTS;

 

(B)   (I) INVESTMENTS BY EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
IN THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN EXCLUDED SUBSIDIARY) OUTSTANDING
ON THE DATE HEREOF AND (II) ADDITIONAL INVESTMENTS BY EITHER BORROWER OR THEIR
RESPECTIVE SUBSIDIARIES IN LOAN PARTIES (OTHER THAN HOLDINGS AND THE EXCLUDED
SUBSIDIARY);

 

(C)   INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS
RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL
SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT
REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;

 

(D)   GUARANTEES PERMITTED BY SECTION 7.02;

 

(E)   INVESTMENTS EXISTING ON THE DATE HEREOF (OTHER THAN THOSE REFERRED TO IN
SECTION 7.03(B)(I)) AND SET FORTH ON SCHEDULE 5.08(E);

 

(F)    INVESTMENTS BY THE BORROWERS IN SWAP CONTRACTS PERMITTED UNDER
SECTION 7.02(A);

 

(G)   THE PURCHASE OR OTHER ACQUISITION OF ALL OF THE EQUITY INTERESTS IN, OR
ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF, ANY PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY EITHER OF THE BORROWERS
OR ONE OR MORE OF THEIR WHOLLY-OWNED SUBSIDIARIES (INCLUDING AS A RESULT OF A
MERGER OR CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER
ACQUISITION MADE PURSUANT TO THIS SECTION 7.03(G):

 

(I)            ANY SUCH NEWLY-CREATED OR ACQUIRED SUBSIDIARY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 6.12;

 

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY OF
WHICH IS TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE SUBSTANTIALLY THE
SAME LINES OF BUSINESS AS ONE OR MORE OF THE PRINCIPAL BUSINESSES OF EITHER OF
THE BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES IN THE ORDINARY COURSE;

 

(III)          SUCH PURCHASE OR OTHER ACQUISITION SHALL NOT INCLUDE OR RESULT IN
ANY CONTINGENT LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO
THE BUSINESS, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF THE BORROWERS AND
THEIR SUBSIDIARIES, TAKEN AS A WHOLE (AS DETERMINED IN GOOD FAITH BY THE BOARD
OF DIRECTORS (OR THE PERSONS PERFORMING SIMILAR FUNCTIONS) OF SUCH BORROWER OR
SUCH SUBSIDIARY IF THE BOARD OF DIRECTORS IS OTHERWISE APPROVING SUCH
TRANSACTION AND, IN EACH OTHER CASE, BY A RESPONSIBLE OFFICER);

 

(IV)          THE TOTAL CASH AND NONCASH CONSIDERATION (INCLUDING ALL
INDEMNITIES, EARNOUTS AND OTHER CONTINGENT PAYMENT OBLIGATIONS TO, AND THE
AGGREGATE AMOUNTS

 

98

--------------------------------------------------------------------------------


 

PAID OR TO BE PAID UNDER NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS
WITH, THE SELLERS THEREOF, ALL WRITE-DOWNS OF PROPERTY AND RESERVES FOR
LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS OF DEBT, LIABILITIES AND
OTHER OBLIGATIONS IN CONNECTION THEREWITH BUT EXCLUDING ALL EQUITY INTERESTS
PERMITTED TO BE ISSUED UNDER THE TERMS OF THIS AGREEMENT ISSUED OR TRANSFERRED
TO THE SELLERS THEREOF) PAID BY OR ON BEHALF OF THE RESPECTIVE BORROWER AND ITS
SUBSIDIARIES FOR ANY SUCH PURCHASE OR OTHER ACQUISITION, WHEN AGGREGATED WITH
THE TOTAL CASH AND NONCASH CONSIDERATION PAID BY OR ON BEHALF OF THE BORROWERS
AND THEIR SUBSIDIARIES FOR ALL OTHER PURCHASES AND OTHER ACQUISITIONS MADE BY
THE BORROWERS AND THEIR SUBSIDIARIES PURSUANT TO THIS SECTION 7.03(G) DURING THE
TERM OF THIS AGREEMENT, SHALL NOT EXCEED $5,000,000;

 

(V)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, HOLDINGS AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN
CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

 

(VI)          THE BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
EACH LENDER, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY SUCH
PURCHASE OR OTHER ACQUISITION IS TO BE CONSUMMATED, A CERTIFICATE OF A
RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS SUBSECTION (H) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;

 

(H)   INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES (OTHER THAN THE
EXCLUDED SUBSIDIARY) NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03 IN AN
AGGREGATE AMOUNT NOT TO EXCEED $2,000,000; PROVIDED THAT, WITH RESPECT TO EACH
INVESTMENT MADE PURSUANT TO THIS SECTION 7.03(H):

 

(I)            SUCH INVESTMENT SHALL NOT INCLUDE OR RESULT IN ANY CONTINGENT
LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO THE BUSINESS,
FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF THE BORROWERS AND THEIR
SUBSIDIARIES, TAKEN AS A WHOLE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS (OR PERSONS PERFORMING SIMILAR FUNCTIONS) OF SUCH BORROWER OR SUCH
SUBSIDIARY IF THE BOARD OF DIRECTORS IS OTHERWISE APPROVING SUCH TRANSACTION
AND, IN EACH OTHER CASE, BY A RESPONSIBLE OFFICER);

 

(II)           SUCH INVESTMENT SHALL BE IN PROPERTY THAT IS PART OF, OR IN LINES
OF BUSINESS THAT ARE, SUBSTANTIALLY THE SAME LINES OF BUSINESS AS ONE OR MORE OF
THE PRINCIPAL BUSINESSES OF THE BORROWERS AND THEIR SUBSIDIARIES IN THE ORDINARY
COURSE;

 

99

--------------------------------------------------------------------------------


 

(III)          ANY DETERMINATION OF THE AMOUNT OF SUCH INVESTMENT SHALL INCLUDE
ALL CASH AND NONCASH CONSIDERATION (INCLUDING THE FAIR MARKET VALUE OF ALL
EQUITY INTERESTS ISSUED OR TRANSFERRED TO THE SELLERS THEREOF, ALL INDEMNITIES,
EARNOUTS AND OTHER CONTINGENT PAYMENT OBLIGATIONS TO, AND THE AGGREGATE AMOUNTS
PAID OR TO BE PAID UNDER NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS
WITH, THE SELLERS THEREOF, ALL WRITE-DOWNS OF PROPERTY AND RESERVES FOR
LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS OF DEBT, LIABILITIES AND
OTHER OBLIGATIONS IN CONNECTION THEREWITH) PAID BY OR ON BEHALF OF THE
RESPECTIVE BORROWER IN CONNECTION WITH SUCH INVESTMENT; AND

 

(IV)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, HOLDINGS AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH INVESTMENT HAD BEEN CONSUMMATED AS OF THE
FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

 

(I)    OTHER INVESTMENTS NOT EXCEEDING $2,000,000 IN THE AGGREGATE IN ANY FISCAL
YEAR OF HOLDINGS.

 

7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(A)   OTHER THAN WHERE PROHIBITED UNDER APPLICABLE LAW (INCLUDING HEALTH CARE
LAW), ANY SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) MAY MERGE WITH (I) ANY
BORROWER, PROVIDED THAT THE RESPECTIVE BORROWER SHALL BE THE CONTINUING OR
SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT
(A) WHEN ANY LOAN PARTY (OTHER THAN HOLDINGS) IS MERGING WITH ANOTHER
SUBSIDIARY, SUCH LOAN PARTY SHALL BE THE CONTINUING OR SURVIVING PERSON AND
(B) THE PMG LOAN PARTIES MAY NOT MERGE WITH HOLDINGS OR ANY OTHER SUBSIDIARY
OUTSIDE THE PMG LOAN PARTY GROUP;

 

(B)   TO THE EXTENT PERMITTED UNDER ALL APPLICABLE LAW, ANY SUBSIDIARY MAY
DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO EITHER BORROWER OR TO ANOTHER LOAN PARTY;

 

(C)   HOLDINGS AND ITS SUBSIDIARIES MAY CONSUMMATE THE MERGER;

 

(D)   IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03, ANY
SUBSIDIARY OF EITHER BORROWER (OTHER THAN AN EXCLUDED SUBSIDIARY) MAY MERGE INTO
OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT; PROVIDED THAT (I) THE PERSON SURVIVING SUCH MERGER SHALL BE
A WHOLLY-OWNED

 

100

--------------------------------------------------------------------------------


 

SUBSIDIARY OF EITHER BORROWER AND (II) IN THE CASE OF ANY SUCH MERGER TO WHICH
ANY LOAN PARTY (OTHER THAN A BORROWER) IS A PARTY, SUCH LOAN PARTY IS THE
SURVIVING PERSON; AND

 

(E)   SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM, ANY SUBSIDIARY OF A BORROWER (OTHER THAN PMG OR AN EXCLUDED
SUBSIDIARY) MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED, HOWEVER, THAT IN
EACH CASE, IMMEDIATELY AFTER GIVING EFFECT THERETO IN THE CASE OF ANY SUCH
MERGER TO WHICH ANY LOAN PARTY IS A PARTY, SUCH LOAN PARTY IS THE SURVIVING
CORPORATION.

 

7.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(A)   DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

 

(B)   DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(C)   DISPOSITIONS OF EQUIPMENT TO THE EXTENT THAT (I) SUCH PROPERTY IS
EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY
OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE
PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

 

(D)   DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO EITHER BORROWER OR TO A
WHOLLY-OWNED SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY); PROVIDED THAT IF
THE TRANSFEROR OF SUCH PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST
EITHER BE A BORROWER OR A GUARANTOR;

 

(E)   DISPOSITIONS PERMITTED BY SECTION 7.04; AND

 

(F)    DISPOSITIONS (OTHER THAN OF REAL PROPERTY) BY THE BORROWERS AND ANY OF
THEIR SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05; PROVIDED
THAT (I) AT THE TIME OF SUCH DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT
FROM SUCH DISPOSITION, (II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF
IN RELIANCE ON THIS CLAUSE (F) IN ANY FISCAL YEAR SHALL NOT EXCEED $2,000,000
AND (III) THE PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID TO SUCH BORROWER OR
SUCH SUBSIDIARY SOLELY IN CASH.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f) shall be for fair market value.

 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(A)   EACH SUBSIDIARY (OTHER THAN A BORROWER) MAY MAKE RESTRICTED PAYMENTS TO
(I) THE BORROWERS AND (II) ANY SUBSIDIARIES OF EITHER BORROWER THAT ARE
GUARANTORS;

 

101

--------------------------------------------------------------------------------


 

(B)   EACH BORROWER AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND PAYMENTS
OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER COMMON EQUITY
INTERESTS OF SUCH PERSON;

 

(C)   PMG MAY MAKE PAYMENTS TO HOLDINGS IN AN AMOUNT NOT TO EXCEED AN AMOUNT
NECESSARY TO PERMIT HOLDINGS TO PAY (I) REASONABLE AND CUSTOMARY CORPORATE AND
OPERATING EXPENSES (INCLUDING REASONABLE OUT-OF-POCKET EXPENSES FOR LEGAL,
ADMINISTRATIVE AND ACCOUNTING SERVICES PROVIDED BY THIRD PARTIES, AND
COMPENSATION, BENEFITS AND OTHER AMOUNTS PAYABLE TO OFFICERS AND EMPLOYEES IN
CONNECTION WITH THEIR EMPLOYMENT IN THE ORDINARY COURSE OF BUSINESS AND TO BOARD
OF DIRECTOR OBSERVERS AND (II) FRANCHISE FEES OR SIMILAR TAXES AND FEES REQUIRED
TO MAINTAIN ITS CORPORATE EXISTENCE;

 

(D)   RESTRICTED PAYMENTS BY ANY LOAN PARTY OR ITS SUBSIDIARY TO ANY OTHER LOAN
PARTY IN AN AMOUNT NECESSARY TO FUND FEDERAL AND STATE INCOME TAXES ATTRIBUTABLE
TO THE TAXABLE INCOME OF SUCH LOAN PARTY FOR THE SOLE PURPOSE OF FUNDING SUCH
TAX PAYMENTS;

 

(E)   HOLDINGS MAY ISSUE AND SELL ITS COMMON EQUITY INTERESTS;

 

(F)    HOLDINGS MAY ISSUE PREFERRED EQUITY INTERESTS; PROVIDED, THAT SUCH
PREFERRED EQUITY MAY NOT (I) REQUIRE THE PAYMENT OF ANY DIVIDENDS (OTHER THAN
DIVIDENDS PAYABLE SOLELY IN SHARES OF HOLDINGS’ COMMON STOCK OR ADDITIONAL
HOLDINGS’ PREFERRED STOCK MEETING THE REQUIREMENTS OF THIS SECTION 7.06(F)),
(II) MATURE OR BE MANDATORILY REDEEMABLE OR SUBJECT TO MANDATORY REPURCHASE OR
REDEMPTION OR REPURCHASE, IN EACH CASE IN WHOLE OR IN PART AND WHETHER UPON THE
OCCURRENCE OF ANY EVENT, PURSUANT TO A SINKING FUND OBLIGATION ON A FIXED DATE
OR OTHERWISE (INCLUDING AS THE RESULT OF A FAILURE TO MAINTAIN OR ACHIEVE ANY
FINANCIAL PERFORMANCE STANDARDS) OR (C) BE CONVERTIBLE OR EXCHANGEABLE,
AUTOMATICALLY OR AT THE OPTION OF ANY HOLDER THEREOF, INTO ANY INDEBTEDNESS OR
OTHER ASSETS, OTHER THAN HOLDINGS’ COMMON STOCK OR ADDITIONAL HOLDINGS’
PREFERRED STOCK MEETING THE REQUIREMENTS OF THIS SECTION 7.06(F)).

 

7.07         Change in Nature of Business: Limitations on Excluded Subsidiary. 
(a) Engage in any material line of business substantially different from those
lines of business conducted by the Borrowers and their respective Subsidiaries
on the date hereof or any business substantially related or incidental thereto.

 

(b)           With respect to the Excluded Subsidiary, enter into any business,
operations or activities other than dissolving such Excluded Subsidiary in
accordance with Section 6.19.

 

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of either Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to transactions between or among the Loan Parties.

 

7.09         Burdensome Agreements.  Except where required under applicable
Laws, enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other

 

102

--------------------------------------------------------------------------------


 

Loan Document or any Second Lien Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrowers or any
Guarantor or to otherwise transfer property to or invest in the Borrowers or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
either Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of such Borrower, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrowers or (iii) of either
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11         Financial Covenants.

 

(A)   CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AT
ANY TIME DURING ANY PERIOD OF FOUR FISCAL QUARTERS OF HOLDINGS SET FORTH BELOW
TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Leverage
Ratio

Closing Date through March 31, 2008

 

3.75:1.00

April 1, 2008 through December 31, 2008

 

3.25:1.00

January 1, 2009 and each fiscal quarter ending thereafter

 

2.75:1.00


 


(B)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF HOLDINGS TO
BE LESS THAN 1.25 TO 1.00.


 


(C)           CONSOLIDATED MEMBERSHIP.  (I) PERMIT THE AGGREGATE MEMBERSHIP OF
THE LOAN PARTIES, AS OF THE END OF ANY CALENDAR MONTH TO BE LESS THAN 95% OF
SUCH AGGREGATE MEMBERSHIP AS OF THE END OF THE PREVIOUS CALENDAR MONTH OR PERMIT
THE AGGREGATE MEMBERSHIP OF THE LOAN PARTIES, FOR ANY FISCAL QUARTER TO BE LESS
THAN 95% OF THE AGGREGATE MEMBERSHIP FROM THE PRIOR FISCAL QUARTER UNLESS ANY
SUCH DECLINE SHALL HAVE RESULTED FROM THE BORROWERS’ TERMINATION OF AN EXISTING
CONTRACT AND THE BORROWERS (A) SHALL HAVE PROVIDED THE ADMINISTRATIVE AGENT WITH
NOTICE OF SUCH TERMINATION OF SUCH CONTRACT CONTEMPORANEOUSLY WITH THE DELIVERY
OF SUCH NOTICE TO THE COUNTERPARTY AND (B) SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT, PRIOR TO GIVING THE NOTICE OF TERMINATION, PROJECTIONS
SATISFACTORY TO THE REQUIRED LENDERS CONFIRMING THAT

 

103

--------------------------------------------------------------------------------


 


THE BORROWERS WILL REMAIN IN COMPLIANCE WITH THIS AGREEMENT AND THAT SUCH
TERMINATION WILL NOT IMPAIR THE BORROWERS’ ABILITY TO REPAY ITS OBLIGATIONS
HEREUNDER; OR (II) PERMIT THE AGGREGATE MONTHLY REVENUES FOR THE LOAN PARTIES,
IN ANY CALENDAR MONTH TO BE LESS THAN 95% OF THE AVERAGE AGGREGATE MONTHLY
REVENUES FOR THE CONSECUTIVE THREE-MONTH PERIOD ENDING AS OF SUCH MONTH, OR
PERMIT THE AGGREGATE REVENUE FOR ANY FISCAL QUARTER OF THE LOAN PARTIES, TO BE
LESS THAN 95% OF THE AGGREGATE REVENUE FOR THE PRECEDING FISCAL QUARTER.


 

7.12         Capital Expenditures.  Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding $7,000,000 (the “Maximum Capital Expenditure”), in the
aggregate for the Borrowers and their respective Subsidiaries during each fiscal
year; provided, however, that so long as no Default has occurred and is
continuing or would result from such expenditure, any portion of the Maximum
Capital Expenditure, if not expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next following fiscal
year; and provided, further, if any such amount is so carried over, it will be
deemed used in the applicable subsequent fiscal year before the Maximum Capital
Expenditure allocated for such fiscal year.

 

7.13         Amendments of Organization Documents.  Amend any of its
Organization Documents in any manner adverse to the Administrative Agent or the
Lenders.

 

7.14         Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

7.15         Prepayments, Etc. of Indebtedness; Payments and Prepayments of the
Second Lien Term Loan.  (a)Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness, except
(i) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (ii) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 in accordance with any applicable
Subordination Agreement and refinancings and refundings of such Indebtedness in
compliance with Section 7.02(d); and (b) make any payment, prepayment,
redemption or repurchase of principal in respect of any Indebtedness incurred
pursuant to the Second Lien Loan Documents or any refinancing thereof; provided
that, subject to the terms of the Intercreditor Agreement, the Borrower may make
any mandatory prepayment in respect of the Second Lien Term Loan (A) to the
extent that such mandatory prepayment is permitted by the terms of
Section 2.05(b) or (B) to the extent that the Required Lenders waive the
corresponding mandatory prepayment required under Section 2.05(b).

 

7.16         Amendment, Etc. of Related Documents and Indebtedness.  (a)  Cancel
or terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or give any consent, waiver or approval
thereunder, (c) waive any default under or any breach of any term or condition
of any Related Document, (d) take any other action in connection with any
Related Document that would impair the value of the interest or rights of any
Loan Party thereunder or that would impair the rights or interests of the
Administrative Agent or any Lender,  (e) amend, modify or change in any manner
any term or condition of any Indebtedness set forth in Schedule 7.02, except for
any refinancing, refunding, renewal or extension thereof permitted

 

104

--------------------------------------------------------------------------------


 

by Section 7.02(d), or (f) amend, modify, supplement or otherwise change, or
consent to any amendment, modification, supplement or change to, any Second Lien
Loan Document, except pursuant to the terms of the Intercreditor Agreement.

 

7.17         Designation of Senior Debt.  Designate any Indebtedness (other than
the Indebtedness under the Loan Documents) of either Borrower or any of their
respective Subsidiaries as “Designated Senior Debt” (or any similar term) under
any agreement.

 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

 

(A)   NON-PAYMENT.  EITHER BORROWER OR ANY OTHER LOAN PARTY FAILS TO (I) PAY
WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR
ANY L/C OBLIGATION OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C
OBLIGATIONS, OR (II) PAY WITHIN THREE DAYS AFTER THE SAME BECOMES DUE, ANY
INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR
(III) PAY WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

 

(B)   SPECIFIC COVENANTS.  (I) EITHER BORROWER FAILS TO PERFORM OR OBSERVE (OR
FAILS TO CAUSE ANY SUBSIDIARY THEREOF TO PERFORM AND OBSERVE) ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03, 6.05, 6.08, 6.10,
6.11, 6.12, 6.14, 6.17, 6.19, OR ARTICLE VII, (II) ANY OF THE GUARANTORS FAILS
TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN THE GUARANTY
OR (III) ANY OF THE LOAN PARTIES FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN THE COLLATERAL AGREEMENT OR THE RESPECTIVE MORTGAGES
TO WHICH IT IS A PARTY; OR

 

(C)   OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY OTHER
COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE) CONTAINED
IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE
CONTINUES FOR 30 DAYS; OR

 

(D)   REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWERS OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING WHEN MADE OR DEEMED MADE; OR

 

(E)   CROSS-DEFAULT.

 

ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF (A) FAILS TO MAKE ANY PAYMENT WHEN DUE
AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE AND CURE PERIODS (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN
RESPECT OF ANY INDEBTEDNESS OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR

 

105

--------------------------------------------------------------------------------


 

SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, (B) FAILS TO
OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH
INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS AFTER GIVING
EFFECT TO ANY APPLICABLE NOTICE AND CURE PERIOD, THE EFFECT OF WHICH DEFAULT OR
OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED, OR
(C) INCURS A LOSS OR HAS A MATERIAL BREACH OR OTHER OCCURRENCE WITH RESPECT TO A
MATERIAL CONTRACT WHICH WOULD BE LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN
SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP
TERMINATION VALUE OWED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY AS A RESULT THEREOF
IS GREATER THAN THE THRESHOLD AMOUNT; OR

 

ANY “EVENT OF DEFAULT” AS DEFINED IN THE SECOND LIEN CREDIT AGREEMENT SHALL HAVE
OCCURRED, OR

 

ANY (A) COLLECTION ACCOUNT AGREEMENT IS TERMINATED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT OR (B) ANY LOAN PARTY SHALL GIVE NOTICE TO
THE DEPOSITARY BANK UNDER ANY COLLECTION ACCOUNT AGREEMENT AMENDING, WAIVING,
RESCINDING, REVOKING OR TERMINATING THE INSTRUCTIONS PREVIOUSLY GIVEN FOR THE
DISPOSITION OF FUNDS DEPOSITED INTO THE APPLICABLE DEPOSIT ACCOUNTS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; OR

 

(F)    INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF
INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR
OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR,
LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL
PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR,
LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT THE
APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED
OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW
RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS
INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR
UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH
PROCEEDING; OR

 

(G)   INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY TO
PAY ITS DEBTS

 

106

--------------------------------------------------------------------------------


 

AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR
SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE
PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY BONDED WITHIN
30 DAYS AFTER ITS ISSUE OR LEVY; OR

 

(H)   JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE THRESHOLD
AMOUNT (TO THE EXTENT NOT COVERED BY (A) INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER (1) IS RATED AT LEAST “A” BY A.M. BEST COMPANY, (2) HAS BEEN
NOTIFIED OF THE POTENTIAL CLAIM AND (3) DOES NOT DISPUTE COVERAGE OR
(B) INDEMNIFICATION PROCEEDS ACTUALLY RECEIVED BY THE APPLICABLE LOAN PARTY
PURSUANT TO THE MERGER AGREEMENT TO THE EXTENT NOT REQUIRED TO BE REIMBURSED BY
ANY LOAN PARTY), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE,
OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 10 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR

 

(I)    ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN OR
MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF EITHER BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) EITHER BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE,
AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT
WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR

 

(J)    INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN DOCUMENT, AT ANY
TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY
PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF ALL THE
OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY
OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR

 

(K)   CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR

 

(L)    COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF
PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN PURSUANT TO
THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN
(SUBJECT TO LIENS PERMITTED BY SECTION 7.01) ON THE COLLATERAL PURPORTED TO BE
COVERED THEREBY; OR

 

(M)  MATERIAL PERMITS AND LICENSES.  THE LOSS, SUSPENSION OR REVOCATION OF, OR
FAILURE TO RENEW, ANY LICENSE, ACCREDITATION OR PERMIT NOW HELD OR HEREAFTER
ACQUIRED BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF IF SUCH LOSS, SUSPENSION,
REVOCATION OR FAILURE TO

 

107

--------------------------------------------------------------------------------


 

RENEW WOULD HAVE A MATERIAL ADVERSE EFFECT; OR THE OCCURRENCE OF ANY OTHER
MATERIAL ADVERSE EFFECT; OR

 

(N)   MATERIAL CONTRACTS.  ANY MATERIAL CONTRACT THE LOSS OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IS TERMINATED OR FAILS
TO BE IN FULL FORCE AND EFFECT FOR ANY REASON WITHOUT BEING REPLACED BY A
MATERIAL CONTRACT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AT THE
TIME OF ITS TERMINATION OR FAILURE TO BE IN FULL FORCE AND EFFECT, OR ANY
BREACH, A DEFAULT OR AN EVENT OF DEFAULT OCCURS UNDER ANY MATERIAL CONTRACT
WHICH IS NOT REMEDIED WITHIN TEN (10) DAYS AFTER ITS OCCURRENCE; OR

 

(O)   SUBORDINATION.  (I)  THE SUBORDINATION PROVISIONS OF THE DOCUMENTS
EVIDENCING OR GOVERNING ANY SUBORDINATED INDEBTEDNESS (COLLECTIVELY, THE
“SUBORDINATED PROVISIONS”) SHALL, IN WHOLE OR IN PART, TERMINATE, CEASE TO BE
EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND ENFORCEABLE AGAINST ANY
HOLDER OF THE APPLICABLE SUBORDINATED INDEBTEDNESS; OR (II) EITHER BORROWER OR
ANY OTHER LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY, DISAVOW OR CONTEST IN ANY
MANNER (A) THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY OF THE
SUBORDINATION PROVISIONS, (B) THAT THE SUBORDINATION PROVISIONS EXIST FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER OR (C) THAT
ALL PAYMENTS OF PRINCIPAL OF OR PREMIUM AND INTEREST ON THE APPLICABLE
SUBORDINATED INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF
ANY LOAN PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS;

 

(P)   FINANCIAL SOLVENCY REQUIREMENTS. ANY LOAN PARTY FAILS TO COMPLY WITH THE
CALIFORNIA DEPARTMENT OF MANAGED CARE FINANCIAL SOLVENCY REGULATIONS, IF
APPLICABLE; OR

 

(Q)   INDICTMENT.  THE INDICTMENT OR, AS THE ADMINISTRATIVE AGENT MAY REASONABLY
AND IN GOOD FAITH DETERMINE, THE THREATENED INDICTMENT BY ANY GOVERNMENTAL
AUTHORITY OF ANY LOAN PARTY OR ANY SUBSIDIARY OR AFFILIATE OF A LOAN PARTY, IN
EITHER CASE, AS TO WHICH THERE IS A REASONABLE PROBABILITY OF AN ADVERSE
DETERMINATION UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST A LOAN PARTY OR ANY
SUBSIDIARY OR AFFILIATE OF A LOAN PARTY, PURSUANT TO WHICH STATUTE OR PROCEEDING
THE PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY
MATERIAL PORTION OF THE COLLATERAL, OR (II) ANY OTHER ASSETS OF A LOAN PARTY
THAT ARE NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS.

 

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(A)   DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY OBLIGATION OF
THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED, WHEREUPON SUCH
COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 

(B)   DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL INTEREST
ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT,

 

108

--------------------------------------------------------------------------------


 

DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWERS;

 

(C)   REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS (IN AN
AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND

 

(D)   EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL RIGHTS
AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE LOAN
DOCUMENTS;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

109

--------------------------------------------------------------------------------

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX
ADMINISTRATIVE AGENT


 

9.01         Appointment and Authority.

 


(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS
ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE L/C ISSUER, AND NEITHER BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS
AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
AND/OR “CONTROL AGENT” UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS
CAPACITIES AS A LENDER, SWING LINE LENDER (IF APPLICABLE), POTENTIAL HEDGE BANK
AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C ISSUER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE AGENT OF SUCH
LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY
AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF
THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS
“COLLATERAL AGENT” AND/OR “CONTROL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE X
(INCLUDING SECTION 10.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” OR “CONTROL AGENT” UNDER THE LOAN
DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

110

--------------------------------------------------------------------------------


 

include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(A)   SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS
OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)   SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT
IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF
ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO LIABILITY OR THAT IS
CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

 

(C)   SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF THEIR RESPECTIVE
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein,

 

111

--------------------------------------------------------------------------------


 

other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower Agent.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower Agent,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower Agent and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations

 

112

--------------------------------------------------------------------------------


 

provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08         Intercreditor Agreement.    Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof.  Each Lender (and each person that becomes a Lender
hereunder pursuant to Section 10.06) hereby (i) acknowledges that Bank of
America is acting under the Intercreditor Agreement in multiple capacities as
the Administrative Agent, the Second Lien Administrative Agent and the Control
Agent (as defined in the Intercreditor Agreement) and (ii) waives any conflict
of interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Bank of America any claims, cause of action,
damages or liabilities of whatever kind or nature relating thereto.  Each Lender
(and each Person that becomes a Lender

 

113

--------------------------------------------------------------------------------


 

hereunder pursuant to Section 10.06) hereby authorizes and directs Bank of
America to enter into the Intercreditor Agreement on behalf of such Lender and
agrees that Bank of America, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.

 

9.09         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Bookrunners, Arrangers or other
titled entities listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

9.10         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on either Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(A)   TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL OTHER
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND

 

(B)   TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR DELIVERABLE
ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.11         Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent at its option and in its
discretion,

 

114

--------------------------------------------------------------------------------


 

(A)   TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;

 

(B)   TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY IF SUCH
PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND

 

(C)   TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

 


ARTICLE X
MISCELLANEOUS


 

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by either
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(A)   WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN
SECTION 4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(B)   WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY CONDITION
SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER THE REVOLVING CREDIT 
FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING LENDERS;

 

(C)   EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

 

115

--------------------------------------------------------------------------------


 

(D)   POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FOR
ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER SUCH OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
PAYMENT;

 

(E)   REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN ON, ANY
LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (II) OF THE SECOND PROVISO TO THIS
SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO SUCH
AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;

 

(F)    CHANGE (I) SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING
OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR
(II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B) OR 2.06(C), RESPECTIVELY, IN ANY
MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER A FACILITY
WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE
REQUIRED TERM LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT
FACILITY, THE REQUIRED REVOLVING LENDERS;

 

(G)   CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS,” OR “REQUIRED TERM LENDERS,” WITHOUT THE WRITTEN CONSENT OF EACH LENDER
UNDER THE APPLICABLE FACILITY;

 

(H)   RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY TRANSACTION OR
SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(I)    RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTY, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, EXCEPT TO THE EXTENT THE RELEASE OF ANY
SUBSIDIARY FROM THE GUARANTY IS PERMITTED PURSUANT TO SECTION 9.11 (IN WHICH
CASE SUCH RELEASE MAY BE MADE BY THE ADMINISTRATIVE AGENT ACTING ALONE); OR

 

(J)    IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER A
FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE REQUIRED TERM
LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE REQUIRED
REVOLVING LENDERS;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of

 

116

--------------------------------------------------------------------------------


 

the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

10.02       Notices; Effectiveness; Electronic Communications.

 

(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(I)            IF TO THE BORROWER AGENT (ON BEHALF OF THE BORROWERS), THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER
AGENT MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS
TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY
IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR
NOTICES OR COMMUNICATIONS.

 

117

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO EITHER
BORROWER, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF EITHER BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
EITHER BORROWER, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING
LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT
FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC
LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC
LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE INFORMATION” OR SIMILAR
DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE PLATFORM IN ORDER TO ENABLE
SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE WITH SUCH PUBLIC LENDER’S
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, TO MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE
AVAILABLE THROUGH THE “PUBLIC SIDE INFORMATION” PORTION OF THE

 

118

--------------------------------------------------------------------------------



 


PLATFORM AND THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO
THE BORROWERS OR THEIR SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL OR STATE
SECURITIES LAWS.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF EITHER BORROWER EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF.  EACH BORROWER (JOINTLY AND SEVERALLY) SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
EITHER BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS
WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

10.03       No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04       Expenses; Indemnity; Damage Waiver.

 

(a)  Costs and Expenses.  The Borrowers, jointly and severally, shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

119

--------------------------------------------------------------------------------



 


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS, JOINTLY AND
SEVERALLY, SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO
MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWERS OR ANY OTHER LOAN
PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO EITHER BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY EITHER BORROWER OR ANY OTHER LOAN PARTY OR ANY OF EITHER BORROWER’S
OR SUCH LOAN PARTY’S DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY EITHER BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE
FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF SUCH BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT EITHER BORROWER FOR
ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE
AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY
BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C
ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C
ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).

 

120

--------------------------------------------------------------------------------


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NEITHER BORROWER SHALL ASSERT, AND EACH BORROWER
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE
LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of either Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06       Successors and Assigns.

 

(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its respective rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of

 

121

--------------------------------------------------------------------------------


 

Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in

 

122

--------------------------------------------------------------------------------


 

respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)   the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)   the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)   the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Either Borrower.  No such assignment shall be
made to either of the Borrowers or any of the Borrowers’ respective Affiliates
or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

123

--------------------------------------------------------------------------------


 

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS OR ANY OF THE
BORROWERS’ RESPECTIVE AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO SUBSECTION (E) OF THIS SECTION, EACH BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 10.06(B).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS
THOUGH IT WERE A LENDER.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER AGENT’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE

 

124

--------------------------------------------------------------------------------



 


BENEFITS OF SECTION 3.01 UNLESS THE BORROWER AGENT IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENT AND REVOLVING CREDIT
LOANS PURSUANT TO SECTION 10.06(B), BANK OF AMERICA MAY, (I) UPON 30 DAYS’
NOTICE TO THE BORROWER AGENT AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR
(II) UPON 30 DAYS’ NOTICE TO THE BORROWER AGENT, RESIGN AS SWING LINE LENDER. 
IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE
BORROWERS SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C
ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
BORROWERS TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF
AMERICA AS L/C ISSUER OR SWING LINE LENDER, AS THE CASE MAY BE.  IF BANK OF
AMERICA RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF
CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND
ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE
LENDERS TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED
AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF BANK OF AMERICA RESIGNS AS SWING LINE
LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR
HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE
EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE
LOANS PURSUANT TO SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C
ISSUER AND/OR SWING LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C
ISSUER OR SWING LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C
ISSUER SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT,
IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF
AMERICA WITH RESPECT TO SUCH LETTERS OF CREDIT.


 

10.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of

 

125

--------------------------------------------------------------------------------


 

the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (g) with the
consent of the Borrowers, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers or (i) subject to each such Person being informed of
the confidential nature of the Information and to their agreement to keep such
Information confidential on substantially the same terms as required by this
Section, to (A) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that the Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (B) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (C) a nationally recognized rating
agency that requires access to information regarding the Loan Parties, the Loans
and Loan Documents in connection with rating issued in respect of securities
issued by an Approved Fund.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

126

--------------------------------------------------------------------------------


 

10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of either Borrower  against any and all of the obligations of such Borrower now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for either Borrower
or any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

 

10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

127

--------------------------------------------------------------------------------


 

10.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent by the Borrower Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(A)   THE BORROWERS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 10.06(B);

 

(B)   SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)   IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 3.01,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND

 

(D)   SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

 

128

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14       Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 


(B)           SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST EITHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

129

--------------------------------------------------------------------------------


 

10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16       California Judicial Reference.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, the Borrowers shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

10.17       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between each Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each of the Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for either
Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger has any obligation to
either Borrower or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the

 

130

--------------------------------------------------------------------------------


 

Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to either Borrower or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.18       USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

131

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Prospect Medical Holdings, Inc. First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Prospect Medical Holdings, Inc. First Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Prospect Medical Holdings, Inc. First Lien Credit Agreement]

 

--------------------------------------------------------------------------------
